Appellate Case: 20-1401    Document: 010110751168      Date Filed: 10/11/2022 Page: 1
                                                                           FILED
                                                               United States Court of Appeals
                                                                        Tenth Circuit
                                        PUBLISH
                                                                      October 11, 2022
                      UNITED STATES COURT OF APPEALS
                                                                    Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                     Clerk of Court
                          _________________________________

  ATLAS BIOLOGICALS, INC., a Colorado
  corporation,

        Plaintiff Counter Defendant -
        Appellee,

  v.                                                         No. 20-1401

  THOMAS JAMES KUTRUBES, an
  individual,

        Defendant,

  and

  BIOWEST, LLC, a Missouri limited
  liability company,

        Defendant Counter Plaintiff -
        Appellant.
                      _________________________________

                     Appeal from the United States District Court
                             for the District of Colorado
                       (D.C. No. 1:18-CV-00969-CMA-MEH)
                       _________________________________

 Andrew B. Reid, Reid Law, LLC, Boulder, Colorado, for Defendant Counter Plaintiff -
 Appellant.

 John D. Root, Lind Ottenhoff & Root, LLP, Windsor, Colorado, for Plaintiff Counter
 Defendant - Appellee.
                        _________________________________

 Before HOLMES, Chief Judge, BALDOCK, and MATHESON, Circuit Judges.
                    _________________________________
Appellate Case: 20-1401     Document: 010110751168        Date Filed: 10/11/2022     Page: 2



 HOLMES, Chief Judge.
                    _________________________________

        At face value, this case is about whether a stock transfer is valid under

 Colorado law. But to answer this question, we must first answer certain Article III

 jurisdictional questions. This dispute arises from a closely related but independent

 proceeding. There, Plaintiff-Appellee Atlas Biologicals, Inc. (“Atlas”) sued its

 former employee Thomas Kutrubes for various federal intellectual-property claims.

 Mr. Kutrubes, seemingly as an attempt to thwart Atlas’s ability to collect a likely

 judgment against him, transferred his 7% interest in Atlas to Atlas’s rival Defendant-

 Appellant Biowest, LLC (“Biowest”). Once Atlas found out about this alleged

 transfer, it sought a writ of attachment in the district court against Mr. Kutrubes’s

 interest in Atlas, which the district court granted. But in granting the writ, the district

 court explained that it did not know what interest Mr. Kutrubes still had in Atlas and

 raised the idea of Atlas filing a separate declaratory judgment action.

        Atlas did so, and that is the lawsuit before us. And we now must decide

 whether the district court properly found in favor of Atlas in this action in light of the

 fact that it did not have an independent source of federal jurisdiction to decide the

 question of state law that the action presented—a question that implicated a third

 party not involved in the initial suit, Biowest. Reviewing these matters de novo, we

 conclude that the district court acted properly and within the scope of its jurisdiction,

 and we further agree with the district court’s resolution of the merits. Accordingly,

 exercising jurisdiction under 28 U.S.C. § 1291, we affirm.


                                             2
Appellate Case: 20-1401    Document: 010110751168         Date Filed: 10/11/2022     Page: 3



                                              I

       To understand the contours of this case, one must understand the proceedings

 in a related case. Atlas “specializes in the production of bovine serum-based

 products that are used for cell culture and research in the medical, veterinary,

 and biological sciences.” Atlas Biologicals, Inc. v. Kutrubes (Atlas I), No. 15-CV-

 00355, 2019 WL 4594274, at *1 (D. Colo. Sept. 23, 2019) (unpublished) (footnote

 omitted). Mr. Kutrubes “began working for Atlas as an intern in 2005 and was hired as

 an employee in 2006, initially serving as a regional sales manager.” Id. at *2. Several

 years later, Mr. Kutrubes became a shareholder and ultimately came to own a 7% stake in

 Atlas. He also was eventually promoted to National Sales Manager and was

 subsequently elected to Atlas’s Board of Directors.

       Nevertheless, Mr. Kutrubes began “developing a business plan to compete

 with Atlas while he was still in Atlas’s employ.” Id. In late 2014, Mr. Kutrubes

 began taking steps to formalize his venture, and he ultimately incorporated a business

 in Colorado—Peak Serum, Inc. (“Peak Serum”). Around this time and while still

 employed at Atlas, Mr. Kutrubes began emailing himself “certain information,

 documentation, and data,” such as “Atlas’s customer contact lists, a supplier

 agreement; its quality manual; its organizational chart; a contract manufacturing

 statement; proofs of labels; a marketing brochure; and email exchanges

 about Atlas’s products, among others.” Id.

       However, as a part of his job description, Mr. Kutrubes had signed a document

 stating that he “[u]nderst[ood] and [would] adher[e] to company policies and

                                             3
Appellate Case: 20-1401     Document: 010110751168          Date Filed: 10/11/2022      Page: 4



 procedures,” which included “a policy entitled ‘Control of

 Confidentiality/Proprietary Information’ that prohibited all employees from

 disclosing without the company’s prior written authorization any ‘Confidential and/or

 Proprietary Information.’” Id. (first alteration in original). He also sent emails to

 Atlas’s customers and suppliers in an attempt to secure business for Peak Serum. Mr.

 Kutrubes later admitted that he breached his duty of loyalty to Atlas during this time.

        On December 16, 2014, Mr. Kutrubes tendered his resignation letter, with an

 intended effective date of December 19. He also requested the company to buy out

 his 7% stake for $224,000.00 based on “the recent appraisal of the company at

 $3,200,000.00.” Id. A few days after Mr. Kutrubes gave notice of his resignation,

 Atlas discovered that Mr. Kutrubes had been sending company documents to his

 personal email account and had been attempting to solicit Atlas’s clients and

 suppliers. As a result, “Atlas ‘decline[d] [Mr. Kutrubes’s] resignation’ and ‘instead

 terminate[d] his directorship and employment for cause’ on December 27, 2014.” Id.

 at *3 (first and third alterations in original). In a letter detailing its findings, Atlas

 demanded Mr. Kutrubes cease using all materials obtained from Atlas, return those

 materials to the company, abandon all plans to start a similar business as Atlas, and

 surrender all shares to Atlas.

        On February 20, 2015, Atlas sued Mr. Kutrubes and Peak Serum in the District

 of Colorado. After more than a year of discovery, Atlas filed an amended complaint

 in which it asserted various intellectual-property claims, such as claims for federal



                                               4
Appellate Case: 20-1401     Document: 010110751168         Date Filed: 10/11/2022      Page: 5



 trademark infringement and misappropriation of trade secrets. The district court

 conducted a five-day bench trial between March 5, 2018, and March 9, 2018.

        On April 4, 2018, Mr. Kutrubes purportedly sold his 7% interest in Atlas to

 Biowest. See Aplt.’s App., Vol. II, at 46–50 (Stock Sale and Purchase Agreement,

 executed Apr. 4, 2018). The next day, Mr. Kutrubes, through counsel, notified Atlas that

 he had sold his shares to Biowest. “Biowest did not receive delivery of an indorsed

 certificate for [Mr.] Kutrubes’s shares,” because “Atlas had not created stock certificates

 for [Mr.] Kutrubes’s shares at the time of the Purported Transfer,” and only did so after

 Mr. Kutrubes had transferred the shares. Atlas Biologicals, Inc. v. Kutrubes (Atlas II),

 474 F. Supp. 3d 1188, 1192 (D. Colo. 2020).

        In response, Atlas filed “an Emergency Ex Parte Motion for Pre-Judgment

 Attachment and Injunctive Relief Against Further Conveyances of Assets by [Mr.]

 Kutrubes,” in which it argued the “transfer was unsuccessful (i.e., not completed) because

 ‘no endorsed share certificate ha[d] been tendered nor a request for a transfer on the

 books and records of Atlas . . . ha[d] been made.’” Atlas I, 2019 WL 4594274, at *5

 (second and third alterations and omission in original) (quoting Atlas’s emergency

 motion). And Atlas requested, as relief, “prejudgment attachment of [Mr.] Kutrubes’s

 shares of its stocks pursuant to Colorado Rule of Civil Procedure 102(c).” Id. In

 response, Mr. Kutrubes argued he had successfully transferred his stock to Biowest and

 requested an “injunction preventing Atlas and its shareholders [and] officers . . . from

 holding any shareholder meetings, amending corporate bylaws, or otherwise taking

 actions that would impact any minority shareholder until such time as the dispute with

                                              5
Appellate Case: 20-1401      Document: 010110751168          Date Filed: 10/11/2022     Page: 6



 respect to ownership of shares is resolved.” Id. (alteration and omission in original). The

 district court “issued a Writ of Attachment on April 24, 2018, that ordered the Sheriff of

 Larimer County, Colorado, to ‘attach and safely keep any stock of [Atlas] owned by [Mr.

 Kutrubes].’” Id. (first alteration in original) (quoting writ of attachment).

        The district court nevertheless noted at the hearing concerning the issuance of

 the writ of attachment, that it did not know whether the transfer of stock was valid—

 whether it had been “consummated in full.” Aplt.’s App., Vol. IV, at 144. Because

 of this uncertainty as to the validity of the transfer, the district court told the parties

 the following:

                              So I am going to issue an order of pre-
                              judgment attachment as to whatever
                              interest remains in Mr. Kutrubes for the
                              7 percent of stock that he owns in Atlas.
                              I don’t know what that is, and that is not
                              going to be decided by me unless you all
                              file a separate action in this Court for
                              either declaratory judgment or for
                              further    undoing      the   fraudulent
                              conveyance.

 Id. (emphasis added). Atlas “informed the Court that it had served the Writ of

 Attachment on [Mr.] Kutrubes on May 3, 2018, and that it had ‘surrendered

 [Mr. Kutrubes’s] stock certificates to the Larimer County Sheriff on May 9,

 2018.’” Atlas II, 474 F. Supp. 3d at 1191.

        The next day, Atlas sued Biowest and Mr. Kutrubes. Atlas sought “declaratory

 relief pursuant [to] Fed. R. Civ. P. 57 to void the purported transfer of stock [from

 Mr. Kutrubes to Biowest] under Article 8 of the Colorado Uniform Commercial Code


                                               6
Appellate Case: 20-1401      Document: 010110751168         Date Filed: 10/11/2022      Page: 7



 [i.e., CUCC] or, in the alternative, to avoid and recover a fraudulent transfer pursuant

 to the Colorado Uniform Fraudulent Conveyances Act C.R.S. §§ 38-8-101[,] et

 seq. (CUFTA).” Id.

        On June 25, 2018, Biowest filed a motion to dismiss Atlas’s claims pursuant to

 Fed. R. Civ. P. 12(b)(1) on the grounds that the district court lacked subject-matter

 jurisdiction over the case and that Atlas lacked standing to sue Biowest. See Atlas II,

 No. 18-CV-00969, 2019 WL 1200809, at *2, *4 (D. Colo. Mar. 14, 2019) (unpublished).

 Biowest also argued that, if the district court indeed had subject-matter jurisdiction, the

 suit should be dismissed for failure to state a claim.

        The district court rejected Biowest’s argument “that the Court does not have

 ancillary jurisdiction over the action because it is ‘separated’ from the Primary Suit

 [i.e., Atlas I], relies on state claims, and lacks ‘an independent federal jurisdiction

 basis.’” Id. at *5. The district court explained that “this case ‘involves the second,

 less common purpose—ancillary jurisdiction over collateral proceedings,’”; that is,

 jurisdiction “to enable a court to function successfully, that is, to manage its

 proceedings, vindicate its authority, and effectuate its decrees.” Id. at *5–6 (quoting

 Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 380 (1994)). Therefore,

 the court reasoned that it was “satisfied that it has ancillary jurisdiction over” Atlas’s

 claims because Atlas “seeks to avoid an allegedly fraudulent transfer of stock to




                                               7
Appellate Case: 20-1401     Document: 010110751168         Date Filed: 10/11/2022     Page: 8



 Defendant Biowest, LLC from Defendant Kutrubes, against whom [Atlas] seeks a

 judgment in the Primary Suit [i.e., Atlas I].” 1 Id. at *6.

        Next, the district court concluded that Atlas indeed had standing to sue

 Biowest for a declaratory judgment to void the transfer. Because the declaratory

 judgment was ostensibly brought under Colorado’s Uniform Declaratory Judgments

 Law, Colo. Rev. Stat. §§ 13-51-101, et seq., the district court looked to Colorado’s

 law of standing, which states that “a plaintiff must assert a legal basis on which a

 claim for relief can be grounded. The plaintiff must allege an injury in fact to a

 legally protected or cognizable interest.” Atlas II, 2019 WL 1200809, at *7 (quoting

 Farmers Ins. Exch. v. Dist. Ct. for the Fourth Jud. Dist., 862 P.2d 944, 947 (Colo.

 1993)). And the district court explained that under Colorado law a declaratory

 judgment was appropriate “when the rights asserted by the plaintiff are present and

 cognizable ones . . . [and] a declaratory judgment would effect a change in the

 plaintiff’s present rights or status.” Id. (emphasis omitted) (quoting Farmers Ins.

 Exch., 862 P.2d at 947).

        With this in mind, the district court concluded that Atlas had standing to sue

 “because the declaratory judgment that it seeks—that purported transfer of stock



        1
                The district court did find that it did not have jurisdiction over Atlas’s
 claim for “civil conspiracy,” because it is an “entirely new and original” theory of
 liability, and the Supreme Court has “cautioned against the exercise of jurisdiction
 over proceedings that are ‘entirely new and original’ . . . or where ‘the relief sought
 is of a different kind or on a different principle’ than that of the prior decree.” Atlas
 II, 2019 WL 1200809, at *6 (omission in original) (quoting Peacock v. Thomas, 516
 U.S. 349, 358 (1996)).
                                              8
Appellate Case: 20-1401    Document: 010110751168         Date Filed: 10/11/2022    Page: 9



 from Defendant [Kutrubes] to Defendant Biowest, LLC ‘is void and of no effect,’ . . .

 would effect a change in its present rights or status.” Id. at *8. Specifically, the

 district court explained that Atlas’s status as issuer of the stock is affected by whether

 the transfer was valid because if it was valid, Atlas would be required to register the

 transfer. And also, the writ of attachment was predicated on an understanding that

 the transfer was invalid and Atlas had already surrendered the shares to the Larimer

 County police department. Id. 2

        On April 19, 2019, Atlas moved for summary judgment on its claim for

 declaratory relief to void the stock transfer. In response, Mr. Kutrubes argued that


       2
                The district court also denied Biowest’s motion to dismiss as to Atlas’s
 first three claims. First, it concluded that Atlas had stated a claim for a declaratory
 judgment against Biowest and Mr. Kutrubes because it “alleges that the transfer of
 stock from Defendant Kutrubes to Defendant Biowest, LLC was ineffectual under the
 [C]UCC because Defendant Biowest, LLC does not possess a stock certificate and
 Plaintiff has not registered any certificate in Defendant Biowest, LLC’s name.” Atlas
 II, 2019 WL 1200809, at *9. Second, the district court concluded that Atlas had
 stated a claim for actual fraud, because Mr. Kutrubes transferred “his shares ‘with the
 actual intent to hinder, delay, or defraud [Plaintiff].’” Id. (alteration in original).
 The district court also explained that Atlas could bring this claim against Biowest
 because “CUFTA allows for a judgment ‘against a person other than the debtor’ if
 that person ‘also acts with wrongful intent’” and “Defendant Biowest, LLC acted
 with actual intent to defraud Plaintiff” when it accepted the transfer with knowledge
 of the ongoing trial and the likelihood of a judgment against Mr. Kutrubes. Id. at
 *10. Lastly, the district court concluded that Atlas had stated a constructive fraud
 claim against Mr. Kutrubes and Biowest. Although noting that “the citations to
 CUFTA’s remedy provisions in Plaintiff’s Complaint are significantly flawed,” it
 explained that Plaintiff has adequately alleged that Defendant Biowest, LLC may be
 liable for a judgment for the value of the stocks transferred pursuant to Section 38-8-
 109(2). Id. at *10–11. Section 38-8-109(2) states that an aggrieved creditor “may
 recover judgment for the value of the asset transferred . . . or the amount necessary to
 satisfy the creditor’s claim, whichever is less,” and that this judgment may be entered
 against “[t]he first transferee of the asset.” Id. at *11 (alteration and omission in
 original) (quoting Colo. Rev. Stat. § 38-8-109(2), -109(2)(a)).
                                             9
Appellate Case: 20-1401     Document: 010110751168          Date Filed: 10/11/2022     Page: 10



  “the transfer was valid because Defendants substantially complied with the [C]UCC

  and an equitable transfer of stock occurred.” Atlas II, 474 F. Supp. 3d at 1191–92.

  And Biowest, for its part, “argue[d] that Plaintiff’s Motion should be denied

  because, inter alia, Article 8 of the [C]UCC is irrelevant to the transfer of ownership

  of stock and an equitable transfer of stock occurred.” Id. at 1192. However, the

  district court granted summary judgment in favor of Atlas. At the outset, it did reject

  Atlas’s arguments that the shares were certificated securities because its bylaws

  required its stock certificate to be “certificated”; instead, the district court found that

  the shares were uncertificated securities at the time of the transfer because Atlas only

  created the stock certificates for the shares after the alleged transfer. Id. at 1193.

         Yet, concluding that “Article 8 of the [C]UCC governs the Purported Transfer

  and its delivery requirements must be satisfied for legal ownership of stock to

  transfer,” the district court found that the transfer did not meet the requirements for

  delivery of uncertificated securities under Article 8. Id. at 1194. The [C]UCC

  provides that delivery of an uncertificated security to a purchaser occurs when either

  of the following conditions is satisfied: (1) “The issuer registers the purchaser as the

  registered owner, upon original issue or registration of transfer; or (2) Another

  person, other than a securities intermediary, either becomes the registered owner of

  the uncertificated security on behalf of the purchaser or, having previously become

  the registered owner, acknowledges that it holds for the purchaser.” Id. (quoting

  Colo. Rev. Stat. § 4-8-301 (2019)).



                                              10
Appellate Case: 20-1401     Document: 010110751168         Date Filed: 10/11/2022      Page: 11



         The district court concluded that neither of the foregoing two conditions was

  met. The district court determined that the first condition was not satisfied because

  Atlas did not register Biowest as the registered owner of the security and rejected

  Biowest’s argument that Atlas’s purported obligation to register satisfied this

  condition. Next, the district court explained that the second condition—which, as

  applied here, would mean that Mr. Kutrubes held the stock for Biowest—was not

  satisfied, because Atlas never received any statement that Mr. Kutrubes held the

  stock for the benefit of Biowest. And Mr. Kutrubes indicated he was the owner of

  the stock and did not mention that he owned it for the benefit of Biowest when he

  made a shareholder request to Atlas on June 18, 2019. 3 Because Biowest did not

  satisfy either condition for delivery of uncertificated securities, the district court

  concluded that “ownership of [Mr.] Kutrubes’s stock did not transfer to Biowest.”

  Id. at 1195.

         The district court also rejected the contention that the stock had been equitably

  transferred to Biowest. Even though, reasoned the court, “Colorado recognizes

  equitable transfer of corporate stock and that the adoption of the [C]UCC does not

  abrogate the principle allowing such equitable transfer, ‘equitable title claims are

  recognized in Colorado only where the rights of third parties would not be affected,’”



         3
                Specifically, on that date in June 2019, Mr. Kutrubes provided a signed
  and dated form to Atlas stating that he was a current shareholder of Atlas, and had
  been so for nine years, and that he owned 52,689 shares. He sought to examine
  certain financial records of the company to “review and ascertain the value of [his]
  shares and the financial status of the company.” Aplt.’s App., Vol. II, at 265.
                                              11
Appellate Case: 20-1401     Document: 010110751168         Date Filed: 10/11/2022     Page: 12



  and the court concluded that the doctrine did not apply here because the claim would

  affect Atlas’s rights as a third party. Id. (quoting Mortg. Invs. Corp. v. Battle

  Mountain Corp. (Mortg. Invs. II), 93 P.3d 557, 560 (Colo. Ct. App. 2003)).

  Therefore, the district court granted summary judgment on Atlas’s declaratory

  judgment claim that the stock transfer was void.

         On September 18, 2020, upon a stipulated motion by the parties, the district

  court certified its order as final pursuant to Fed. R. Civ. P. 54(b) and entered a final

  judgment pursuant to Fed. R. Civ. P. 54(b) on the declaratory judgment claim. See

  Aplt.’s App., Vol. III, at 153–55 (order on certification of finality); id. at 156 (Final

  Judgment). And, following the grant of an extension on the Fed. R. Civ. P. Rule 4

  appeal deadline, Biowest filed its Notice of Appeal. See id. at 157–64 (motion for

  extension); see also id. at 169–71 (Corrected Notice of Appeal).

         Notably, a few days after the court certified its order in the instant case as

  final, the district court in Atlas I entered judgment “in favor of Atlas [] on its claims

  for federal trademark infringement; Colorado common law trademark and trade name

  infringement; misappropriation of trade secrets; and breach of fiduciary duty.” Atlas

  I, 2019 WL 4594274, at *23. Specifically, the district court ordered “that a final

  judgment shall be entered against Defendants Thomas James Kutrubes, Peak Serum,

  Inc., and Peak Serum, LLC in the amount of $2,048,180.50.” 4 Id. And Mr. Kutrubes


         4
                 At oral argument, we questioned the parties about how the outcome of
  Mr. Kutrubes’s appeal would affect the supplemental enforcement jurisdiction of the
  district court at issue in this appeal. Both parties seemed to agree that if the panel in
  Atlas I reversed the district court’s judgment in its entirety, such that there would be
                                              12
Appellate Case: 20-1401      Document: 010110751168        Date Filed: 10/11/2022     Page: 13



  and his companies appealed. See Atlas I, No. 19-1404, 2022 WL 2840484 (10th Cir.

  July 21, 2022) (unpublished). In a recently issued unpublished decision, a panel of

  our court affirmed the district court’s judgment. Id. at *1, *9.

                                               II

           This appeal presents three issues. First, we must decide whether the district

  court properly extended supplemental ancillary jurisdiction to the proceedings

  initiated by Atlas. Second, we must determine whether Atlas had standing to sue

  Biowest even though Biowest was not a party in the original litigation. Because we

  answer both of these inquires in the affirmative, we last turn to the underlying merits

  of this suit—whether the stock transfer between Mr. Kutrubes and Biowest was

  consonant with Colorado law. We conclude it was not; it is therefore void.

  Therefore, we affirm the district court’s grant of summary judgment in favor of

  Atlas.

                                               A

           We first turn to whether the district court had subject-matter jurisdiction to

  hear this case. We begin by outlining what is required for federal courts to have

  jurisdiction and sketch the contours of when courts may possess supplemental



  no judgment against Mr. Kutrubes, this case would be moot and there would be no
  ancillary enforcement jurisdiction. But, as noted, that did not happen. The panel
  who heard Mr. Kutrubes’s appeal affirmed the district court’s judgment. See Atlas I,
  No. 19-1404, 2022 WL 2840484, at *1,*9 (10th Cir. July 21, 2022) (unpublished).
  Therefore, because there remains an outstanding judgment against Mr. Kutrubes, this
  case is not moot and, as will be discussed below, the district court properly exercised
  ancillary enforcement jurisdiction over Atlas’s claim in this case.
                                              13
Appellate Case: 20-1401     Document: 010110751168         Date Filed: 10/11/2022       Page: 14



  jurisdiction over claims that traditionally fall outside the ambit of federal jurisdiction.

  This will be followed by further discussion of the species of supplemental

  jurisdiction that we have before us: ancillary enforcement jurisdiction. Next, we will

  conclude that this case was indeed within the district court’s ancillary enforcement

  jurisdiction. And finally, we will consider Biowest’s arguments to the contrary.

                                              1

         “Federal courts are courts of limited jurisdiction. They possess only that

  power authorized by Constitution and statute . . . which is not to be expanded by

  judicial decree.” Kokkonen, 511 U.S. at 377 (citations omitted); see Owen Equip. &

  Erection Co. v. Kroger, 437 U.S. 365, 374 (1978) (“It is a fundamental precept that

  federal courts are courts of limited jurisdiction. The limits upon federal jurisdiction,

  whether imposed by the Constitution or by Congress, must be neither disregarded nor

  evaded.”). Accordingly, “[i]t is to be presumed that a cause lies outside this limited

  jurisdiction . . . and the burden of establishing the contrary rests upon the party

  asserting jurisdiction.” Kokkonen, 511 U.S. at 377 (citation omitted); see also

  McNutt v. Gen. Motors Acceptance Corp. of Indiana, 298 U.S. 178, 182 (1936) (“It is

  incumbent upon the plaintiff properly to allege the jurisdictional facts, according to

  the nature of the case.”); id. at 189 (“[The plaintiff] must allege in his pleading the

  facts essential to show jurisdiction.”).

         “But sometimes the federal courts are permitted to entertain a claim or

  an incidental proceeding that does not satisfy requirements of an independent basis

  of subject matter jurisdiction.” 13 Charles Alan Wright & Arthur R. Miller,

                                              14
Appellate Case: 20-1401     Document: 010110751168         Date Filed: 10/11/2022      Page: 15



  FEDERAL PRACTICE AND PROCEDURE § 3523.2 (3d ed.), Westlaw (database updated

  May 2022). This “supplemental jurisdiction” is most commonly used in the context

  of extending jurisdiction over non-federal question or non-diverse claims asserted in

  federal court. For example, “in any civil action of which the district courts have

  original jurisdiction,” § 1367 of Title 28 permits federal courts to exercise

  supplemental jurisdiction over certain claims that do not independently satisfy the

  requirements for subject-matter jurisdiction, stating the following: “the district courts

  shall have supplemental jurisdiction over all other claims that are so related to claims

  in the action within such original jurisdiction that they form part of the same case or

  controversy under Article III of the United States Constitution.” 28 U.S.C. §

  1367(a).

        But there is another species of supplemental jurisdiction—ancillary or

  ancillary enforcement jurisdiction—that allows federal courts to extend jurisdiction

  over “related proceedings that are technically separate from the initial case that

  invoked federal subject matter jurisdiction.” 13 Wright & Miller, supra, § 3523.2.

  The Supreme Court explained “that a federal court may exercise ancillary jurisdiction

  ‘(1) to permit disposition by a single court of claims that are, in varying respects and

  degrees, factually interdependent; and (2) to enable a court to function successfully,

  that is, to manage its proceedings, vindicate its authority, and effectuate its

  decrees.’” Peacock v. Thomas, 516 U.S. 349, 354 (1996) (quoting Kokkonen, 511

  U.S. at 379–380).



                                              15
Appellate Case: 20-1401      Document: 010110751168          Date Filed: 10/11/2022      Page: 16



                                                2

         We focus on this second form of supplemental jurisdiction—ancillary

  enforcement jurisdiction. Because we have previously described ancillary

  enforcement jurisdiction as an “ill-defined concept,” we pause here to provide some

  clarity to an otherwise nebulous aspect of our federal courts’ jurisdiction. Sandlin v.

  Corp. Interiors Inc., 972 F.2d 1212, 1215 (10th Cir. 1992) (quoting 6 Charles Alan

  Wright & Arthur R. Miller, FEDERAL PRACTICE AND PROCEDURE § 1444 (2d ed.

  1990)). Not governed by 28 U.S.C. § 1367, ancillary enforcement jurisdiction is a

  creature of the common law and thus is governed by caselaw. See Boim v. Am.

  Muslims for Palestine, 9 F.4th 545, 551 (7th Cir. 2021) (“Congress codified much of

  the first category in the supplemental jurisdiction statute, 28 U.S.C. § 1367, while the

  latter category—at times called ‘ancillary enforcement jurisdiction’—remains

  grounded in federal common law.”); Butt v. United Brotherhood of Carpenters &

  Joiners of Am., 999 F.3d 882, 886–87 (3d Cir. 2021) (“Unlike the sources of

  jurisdiction conferred by 28 U.S.C. § 1367, ancillary enforcement jurisdiction

  focuses on ‘the power [of federal courts] to enforce their judgments and ensur[es]

  that they are not dependent on state courts to enforce their decrees.’” (alterations in

  original) (footnote omitted) (quoting Nat’l City Mortg. Co. v. Stephen, 647 F.3d 78,

  85 (3d Cir. 2011))); Nat’l City Mortg. Co., 647 F.3d at 85 (“‘Ancillary enforcement

  jurisdiction is . . . a creature of necessity,’ . . . giving federal courts the power to

  enforce their judgments and ensuring that they are not dependent on state courts to

  enforce their decrees. Ancillary jurisdiction is a common law doctrine that survived

                                               16
Appellate Case: 20-1401     Document: 010110751168         Date Filed: 10/11/2022      Page: 17



  the codification of supplemental jurisdiction in 28 U.S.C. § 1367.” (first omission in

  original) (citations omitted) (quoting Peacock, 516 U.S. at 359)).

        We have explained that “[a]ncillary jurisdiction rests on the premise that a

  federal court acquires jurisdiction of a case or controversy in its entirety.” Jenkins v.

  Weinshienk, 670 F.2d 915, 918 (10th Cir. 1982). In line with this proposition, we

  have explained that “a court may decide collateral matters necessary to render

  complete justice,” id., and “[w]ithin a federal court’s ancillary jurisdiction is the

  power to conduct proceedings necessary to protect and give effect to its judgments,”

  Sandlin, 972 F.2d at 1216. See Peacock, 516 U.S. at 354 (explaining ancillary

  jurisdiction “enable[s] a court to function successfully, that is, to manage its

  proceedings, vindicate its authority, and effectuate its decrees” (quoting

  Kokkonen, 511 U.S. at 379–80)); see also Loc. Loan Co. v. Hunt, 292 U.S. 234, 239

  (1934) (“That a federal court of equity has jurisdiction of a bill ancillary to an

  original case or proceeding in the same court, whether at law or in equity, to secure

  or preserve the fruits and advantages of a judgment or decree rendered therein, is

  well settled.”); 13 Wright & Miller, supra, § 3523.2 (explaining that a district court

  “may hear collateral proceedings when necessary to allow it to vindicate its role as a

  tribunal”). Therefore, “if a federal court had jurisdiction of the principal action, it

  may hear an ancillary proceeding, regardless of the citizenship of the parties, the

  amount in controversy, or any other factor that normally would determine subject

  matter jurisdiction.” 13 Wright & Miller, supra, § 3523.2.



                                              17
Appellate Case: 20-1401     Document: 010110751168        Date Filed: 10/11/2022     Page: 18



        But the matter of which ancillary proceedings fall within this form of

  supplemental jurisdiction is less clear. The Supreme Court has “approved the

  exercise of ancillary jurisdiction over a broad range of supplementary proceedings

  involving third parties to assist in the protection and enforcement of federal

  judgments—including attachment, mandamus, garnishment, and the prejudgment

  avoidance of fraudulent conveyances.” Peacock, 516 U.S. at 356. Thus, while it is

  “[w]ithout doubt [that] a federal court has jurisdiction to enjoin actions that threaten

  to interfere with an order it has entered,” 13 Wright & Miller, supra, § 3523.2, the

  Supreme Court nevertheless has outlined certain types of enforcement proceedings

  that do not fall within the ambit of supplemental ancillary jurisdiction. For example,

  in Kokkonen, the Supreme Court explained that ancillary jurisdiction does not extend

  to a breach of a settlement agreement that arose from a stipulation of dismissal under

  Federal Rule of Civil Procedure 41(a)(1)(ii), which did not reserve jurisdiction to the

  district court to enforce the agreement or even refer to the settlement agreement. 511

  U.S. at 376–78. The Court explained that “the power asked for here is quite remote

  from what courts require in order to perform their functions,” because “the terms of

  the settlement agreement had [not] been made part of the order of dismissal” and

  therefore, “the only order here was that the suit be dismissed, a disposition that is in

  no way flouted or imperiled by the alleged breach of the settlement agreement.” Id.

  at 380–81.

        The Court recognized another boundary by holding that ancillary supplemental

  jurisdiction did not extend to enforcing a judgment for breach of fiduciary duties

                                             18
Appellate Case: 20-1401     Document: 010110751168         Date Filed: 10/11/2022      Page: 19



  against a third party who was found by the district court not to be a fiduciary.

  Peacock, 516 U.S. at 357–60. The Court explained that it has never recognized

  extending supplemental jurisdiction “beyond attempts to execute, or to guarantee

  eventual executability of, a federal judgment,” and it has “never authorized the

  exercise of ancillary jurisdiction in a subsequent lawsuit to impose an obligation to

  pay an existing federal judgment on a person not already liable for that judgment.”

  Id. at 357 (emphasis added); see H.C. Cook Co. v. Beecher, 217 U.S. 497, 498–99

  (1910) (concluding that a plaintiff could not collect on the judgment by suing the

  individual directors of the defendant corporation, alleging that they had authorized

  and knowingly permitted the corporation to become insolvent, because the suit was

  not ancillary to the judgment in the former suit). Further, the Court “cautioned

  against the exercise of jurisdiction over proceedings that are “‘entirely new and

  original,’” or where ‘the relief [sought is] of a different kind or on a different

  principle’ than that of the prior decree.” Peacock, 516 U.S. at 358 (alteration in

  original) (first quoting Krippendorf v. Hyde, 110 U.S. 276, 285 (1884); and then

  quoting Dugas v. Am. Sur. Co. of New York, 300 U.S. 414, 428 (1937)).

         Notably, in Ellis v. All Steel Construction, Inc., however, we made clear that

  the third-party boundary of “Peacock . . . is not implicated in actions to reach and

  collect assets of the judgment debtor held by a third party; it is only when the

  plaintiff seeks to hold the third party personally liable on the judgment that an

  independent jurisdictional basis is required.” 389 F.3d 1031, 1034 (10th Cir. 2004)

  (emphasis added). This distinction is evident from the fact that Peacock itself

                                              19
Appellate Case: 20-1401     Document: 010110751168        Date Filed: 10/11/2022     Page: 20



  explicitly recognized “the exercise of ancillary jurisdiction over a broad range of

  supplementary proceedings involving third parties to assist in the protection and

  enforcement of federal judgments—includ[ed] attachment, . . . and the prejudgment

  avoidance of fraudulent conveyances.” 516 U.S. at 356 (emphasis added).

        Our sister circuits likewise have interpreted Peacock as not affecting the

  ability of federal courts to hear ancillary proceedings to enforce judgments against

  third parties. See Nat’l Mar. Servs., Inc. v. Straub, 776 F.3d 783, 787 (11th Cir.

  2015) (“In contrast with Peacock, the district court had ancillary jurisdiction over

  this supplementary proceeding because [plaintiff] sought to disgorge [defendant] of a

  fraudulently transferred asset, not to impose liability for a judgment on a third party.

  Unlike the defendant in Peacock, [defendant] is not personally liable for the

  judgment against [a separate defendant in the primary action] . . . [defendant in the

  supplemental action’s] liability is limited instead to the proceeds that [defendant in

  the primary action] fraudulently transferred to him.”); Epperson v. Ent. Express, Inc.,

  242 F.3d 100, 106–07 (2d Cir. 2001) (concluding that the district court had ancillary

  enforcement jurisdiction where one party only attempted to void the allegedly

  fraudulent conveyances of defendant to and among other defendant parties, in order

  to ensure the plaintiff’s collectability of the default judgment); Thomas, Head &

  Greisen Emps. Tr. v. Buster, 95 F.3d 1449, 1454–55 (9th Cir. 1996) (distinguishing

  plaintiffs’ fraudulent conveyance claims from the veil-piercing claim at issue in

  Peacock, and holding that a district court has enforcement jurisdiction over a

  judgment creditor’s fraudulent conveyance claims against transferees who were not

                                             20
Appellate Case: 20-1401     Document: 010110751168        Date Filed: 10/11/2022    Page: 21



  parties to the underlying action); see also Gambone v. Lite Rock Drywall, 288 F.

  App’x 9, 12 (3d Cir. 2008) (unpublished) (“[A]ncillary jurisdiction lets prevailing

  litigants go to the District Court that entered their judgment for help in resolving

  matters related to its enforcement. Accordingly, so long as the plaintiffs’ demand for

  injunctive relief qualifies as a post-judgment enforcement proceeding, which is a

  proceeding that functions as a means for executing a judgement, the District Court

  has subject matter jurisdiction”).

                                              3

        We conclude that the district court had ancillary subject matter jurisdiction

  over Atlas’s declaratory judgment claim to void the stock transfer to Biowest. In

  Atlas I, the district court issued a writ of attachment, and concluded that “whatever

  Atlas [] stock that Defendant Thomas James Kutrubes owns is subject to attachment .

  . . ,” and commanded the Sheriff of Larimer County to “attach and safely keep any

  stock of Atlas [] owned by Defendant Thomas James Kutrubes.” Aplt.’s App., Vol.

  IV, at 92 (Writ of Attachment, filed Apr. 24, 2018). Atlas filed this suit, seeking

  declaratory relief, to “void the purported transfer of stock under Article 8 of the

  [CUCC] or, in the alternative, to avoid and recover a fraudulent transfer pursuant to

  the Colorado Uniform Fraudulent Conveyances Act . . . .” Aplt.’s App., Vol. II, at 4

  (Amended Complaint, filed Mar. 18, 2019). The district court concluded that it

  indeed had jurisdiction over “these three claims [because] Plaintiff seeks to avoid an

  allegedly fraudulent transfer of stock to Defendant Biowest, LLC from Defendant

  Kutrubes, against whom Plaintiff seeks a judgment in the Primary Suit [i.e., Atlas I].”

                                             21
Appellate Case: 20-1401     Document: 010110751168         Date Filed: 10/11/2022     Page: 22



  Atlas II, 2019 WL 1200809, at *6. Specifically, it explained these claims are “within

  the scope of the ancillary enforcement jurisdiction of this Court.” Id.

         The district court is correct. To be sure, the nature of this case is unique. But

  it nevertheless falls within the core of those situations under which ancillary

  enforcement jurisdiction appropriately extends to third parties. As mentioned above,

  we have concluded that “[w]ithin a federal court’s ancillary jurisdiction is the power

  to conduct proceedings necessary to protect and give effect to its judgments.”

  Sandlin, 972 F.2d at 1216. And we have made clear that ancillary enforcement

  jurisdiction is appropriate in actions “to reach and collect assets of the judgment

  debtor held by a third party.” Ellis, 389 F.3d at 1034; cf. Peacock, 516 U.S. at 357

  (noting the Court has never recognized extending supplemental jurisdiction “beyond

  attempts to execute, or to guarantee eventual executability of, a federal judgment”).

         Most relevant here, the Supreme Court has approved of the exercise of

  supplemental jurisdiction over a claim to avoid a fraudulent transfer of assets to a

  third party. See Dewey v. W. Fairmont Gas Coal Co., 123 U.S. 329, 332–33 (1887)

  (concluding that the district court had ancillary jurisdiction over a suit brought under

  West Virginia law allowing “a creditor, before obtaining a judgment or decree for his

  claim, [to] institute any suit to avoid a gift, conveyance, assignment, or transfer . . .

  .”); cf. Riggs v. Johnson Cnty., 73 U.S. (6 Wall.) 166, 187 (1867) (“Process

  subsequent to judgment is as essential to jurisdiction as process antecedent to

  judgment, else the judicial power would be incomplete and entirely inadequate to the

  purposes for which it was conferred by the Constitution.”).

                                              22
Appellate Case: 20-1401     Document: 010110751168         Date Filed: 10/11/2022      Page: 23



         Although this case concerns the predicate issue of whether any sort of transfer

  actually occurred, deciding this question through a declaratory judgment is essential

  to the district court deciding the entire case before it. That is, whether the transfer to

  Biowest was effective under Colorado law determines whether the district court’s

  writ of attachment attached to anything at all. This is true even though Biowest is not

  mentioned in the writ of attachment ordered by the district court, because the relief

  sought by Atlas in this case against Biowest is necessarily tied to vindicating the

  relief already ordered in the principal action (i.e., Atlas I) against Mr. Kutrubes.

         Unlike in Peacock, the district court had ancillary jurisdiction over this

  proceeding because Atlas asked the district court to answer the question about the

  validity of the transfer and thus the writ of attachment—not to impose liability on a

  third party. See Epperson, 242 F.3d at 107 (“In the present proceeding, Appellants

  seek only to void the allegedly fraudulent conveyances of [judgment debtor] to and

  among [third parties] in order to ensure the collect[a]bility of the default judgment

  against [judgment debtor]. Their fraudulent conveyance claims do not seek to hold

  [third parties] liable for the existing judgment . . . . Accordingly . . . Appellants’

  claims for fraudulent conveyance were within the scope of the enforcement

  jurisdiction of the district court.” (footnotes omitted)). Thus, in order to fully

  effectuate the district court’s order attaching “whatever Atlas [] stock that Defendant

  Thomas James Kutrubes owns,” the district court must determine the validity of any

  transfer to Biowest of the attached property under Colorado law and, relatedly,

  whether Atlas was obligated to register the shares purportedly transferred to Biowest.

                                              23
Appellate Case: 20-1401     Document: 010110751168         Date Filed: 10/11/2022     Page: 24



  Therefore, this is the very sort of proceeding that would allow the district court to

  decide the entire case and assure that its judgments are followed—viz., the type of

  case that fits nicely and properly within the compass of ancillary enforcement

  jurisdiction.

                                               4

         Biowest’s arguments to the contrary are unavailing. First, Biowest argues that

  Atlas only invoked 28 U.S.C. § 1367’s supplemental jurisdiction and did not allege

  common law ancillary jurisdiction. See Aplt.’s Opening Br. at 17–20. And, because

  it “was Atlas’s duty to assert the proper jurisdictional basis for its claims and it failed

  to assert common law ancillary jurisdiction,” the “District Court should not have

  considered that as a basis for its jurisdiction.” Id. at 22. Biowest correctly observes

  that “[t]he burden of establishing subject matter jurisdiction is on the party asserting

  jurisdiction.” Aplt.’s Reply Br. at 1 (quoting Port City Props. v. Union Pac. R.R.

  Co., 518 F.3d 1186, 1189 (10th Cir. 2008)). Consequently, when a party

  championing subject-matter jurisdiction “fails to lead” in identifying the proper

  jurisdictional theory, “we have no duty to follow.” Raley v. Hyundai Motor Co., Ltd.,

  642 F.3d 1271, 1275 (10th Cir. 2011) (emphasis added). In other words, in such

  circumstances, a federal court is not obliged “to conjure up possible theories” to

  support subject-matter jurisdiction. Id.; see, e.g., Patrick G. by & through Stephanie

  G. v. Harrison Sch. Dist. No. 2, 40 F.4th 1186, 1214–15 (10th Cir. 2022) (“[The

  plaintiffs] make no meaningful argument—supported by authority or even logic—for

  why this claim is viable (i.e., not moot) . . . . At the end of the day, the [the

                                              24
Appellate Case: 20-1401    Document: 010110751168         Date Filed: 10/11/2022      Page: 25



  plaintiffs] must convince us that jurisdiction is present, and we will not make

  arguments in this respect for them.”).

        That does not mean, however, that—when a party stumbles and falls in

  advancing the jurisdictional ball—federal courts lack the discretion to identify a valid

  theory to support their jurisdiction. More specifically, just as federal courts have the

  “discretion to decline to consider . . . arguments that might have supported”

  jurisdiction, where a jurisdictional proponent fails to properly advance them, it

  logically follows that they have the discretion to consider such jurisdiction-

  supportive arguments in a like situation. U.S. ex rel. Ramseyer v. Century

  Healthcare Corp., 90 F.3d 1514, 1518 n.2 (10th Cir. 1996), superseded by statute on

  other grounds, False Claims Act, Pub. L. No. 111-203, 124 Stat. 1376, as recognized

  in U.S. ex rel. Reed v. KeyPoint Gov’t Sols., 923 F.3d 729, 764–65 (10th Cir. 2019)

  (emphasis added); see Daigle v. Shell Oil Co., 972 F.2d 1527, 1539 (10th Cir. 1992)

  (“[W]e may depart from the general waiver rule [to consider arguments supportive of

  subject-matter jurisdiction] in our discretion, particularly when we are presented with

  a strictly legal question the proper resolution of which is beyond doubt or when

  manifest injustice would otherwise result.” (emphasis added)); cf. 13D Charles Alan

  Wright & Arthur R. Miller, FEDERAL PRACTICE AND PROCEDURE § 3567.3 (3d ed.),

  Westlaw (database updated April 2022) (“[R]efusing to exercise [supplemental]

  jurisdiction under [28 U.S.C.] § 1367(c) is a discretionary—and not a

  jurisdictional—decision.” (emphasis added)). Stated otherwise, where a federal

  court’s subject-matter jurisdiction is challenged, as here—while independently

                                             25
Appellate Case: 20-1401     Document: 010110751168        Date Filed: 10/11/2022       Page: 26



  assessing whether there is a proper basis for jurisdiction—a federal court is not

  limited to the jurisdictional theories that the jurisdictional proponent advances. To

  the contrary, it has the discretion to identify a proper ground for subject-matter

  jurisdiction that the proponent did not identify. That is precisely the discretion that

  the district court exercised here, and we have no reason to think that the court abused

  its discretion.

         Furthermore, the authority identified by Biowest underscores that the burden

  shouldered by the party asserting jurisdiction is to properly plead—and, at the

  appropriate procedural juncture, actually produce evidence of—facts supporting

  federal jurisdiction. See, e.g., Port City Props., 518 F.3d at 1189. Here, although it

  appears to be uncontested that Atlas mistakenly pointed to 28 U.S.C. § 1367 for the

  source of supplemental jurisdiction, Atlas nevertheless alleged sufficient facts to

  support ancillary common law jurisdiction—thereby, shouldering (at least in material

  respects) its jurisdictional burden. See Aplt.’s App., Vol. I, at 17–35 (Complaint,

  filed Apr. 25, 2018). Most relevant, Atlas pleaded that Mr. Kutrubes admitted that he

  knew that a judgment would be entered against him in the other case (i.e., Atlas I);

  Mr. Kutrubes purportedly then transferred his shares to Biowest; Atlas sought a writ

  of attachment against Mr. Kutrubes’s stock; and Atlas had not received valid

  instructions to register the shares. See Aplt.’s App., Vol. II, at 7–11, 13. In support

  of its allegations, Atlas filed multiple exhibits comprised of documents from the

  original case detailing the back and forth between the parties regarding the purported

  stock transfer to Biowest and filings regarding the writ of attachment. See id. at 21–

                                             26
Appellate Case: 20-1401     Document: 010110751168        Date Filed: 10/11/2022       Page: 27



  61; cf. Smith v. United States, 561 F.3d 1090, 1098 (10th Cir. 2009) (“In evaluating a

  Rule 12(b)(6) motion to dismiss, courts may consider not only the complaint itself,

  but also attached exhibits . . . and documents incorporated into the complaint by

  reference . . . .” (citations omitted)). Although Atlas inexplicably did not mention in

  its amended complaint that the writ of attachment was indeed granted, it provided

  sufficient facts to show that the district court had supplemental ancillary jurisdiction

  to hear its case.

         Next, Biowest argues that, although it “does not contest a federal district

  court’s equitable jurisdiction to enforce its orders and judgments,” Biowest “does

  contest the District Court’s assumption of ancillary subject matter jurisdiction over

  claims at law in a separate action.” Aplt.’s Opening Br. at 23; see Aplt.’s Reply Br.

  at 7 (arguing “equitable ancillary enforcement claims (including a properly plead

  CUFTA claim) cannot provide a jurisdictional basis for the declaratory judgment

  claim on the contract, also a claim at law rather than equity, even if considered

  together”). But Biowest points to no authority that shows that this distinction

  matters. Cf. Hunt, 292 U.S. at 239 (“That a federal court of equity has jurisdiction of

  a bill ancillary to an original case or proceeding in the same court, whether at law or

  in equity, to secure or preserve the fruits and advantages of a judgment or decree

  rendered therein, is well settled.” (emphasis added)). And when considering

  ancillary enforcement jurisdiction’s purpose to enable courts to effectuate their

  orders, the law and equity distinction is seemingly inapposite; it is not consonant

  with comprehensively achieving the purpose of ancillary jurisdiction.

                                             27
Appellate Case: 20-1401     Document: 010110751168         Date Filed: 10/11/2022       Page: 28



         In line with this, Biowest’s arguments that Atlas’s declaratory judgment is

  necessarily “new and original,” because it arises as a claim at law, fails. Aplt.’s

  Opening Br. at 25–26 (quoting Peacock, 516 U.S. at 358). Specifically, in an attempt

  to argue that the declaratory judgment concerns a “new and original” claim, Biowest

  contends that “the Agreement and Assignment was executed and the Shares

  transferred prior to the entry of the Atlas One Writ which ran against only Atlas

  stock, if any, held by [Mr.] Kutrubes at the time of entry, and therefore did not cover

  the previously transferred Shares.” Id. at 24. But this attempt to show that the

  dispute is “new and original” actually frames how this dispute relates to the original

  case, and it simply papers over the question that the district court used its

  supplemental ancillary jurisdiction to decide: that is, whether there actually was a

  legally effective transfer of shares by Mr. Kutrubes in the first place and, by

  extension, whether any such transfer actually did occur prior to the issuance of the

  writ of attachment. The fact that the answer to this question—which relates to the

  utility of the writ of attachment issued in Atlas I to enforce the district court’s

  judgment in that case—requires looking to Colorado law does not make this a “new

  or original” suit, disconnected from Atlas I. Instead, this lawsuit is compatible with

  the general aim of ancillary jurisdiction to allow courts to decide an entire case

  without requiring litigants to start over in state court. Thus, Biowest cannot show

  that the nature of this case puts it outside of the proper bounds of a federal court’s

  supplemental jurisdiction. The district court correctly exercised subject-matter

  jurisdiction over Atlas’s declaratory judgment claim.

                                              28
Appellate Case: 20-1401     Document: 010110751168         Date Filed: 10/11/2022        Page: 29



                                               B

         Having determined that the district court properly extended supplemental

  ancillary enforcement jurisdiction to Atlas’s declaratory judgment claim, we next

  turn to whether Atlas had standing to sue Biowest. This question is necessarily

  interwoven with the supplemental ancillary enforcement jurisdictional inquiry. But

  to answer this question, we must untangle the state and federal threads that supply the

  basis of the district court’s federal jurisdiction and pinpoint the exact basis on which

  Atlas’s claim rests. To do this, we start by summarizing the relevant law of standing.

  Next, we will explain how federal standing law interacts with state standing law.

  Then, we will examine how standing works in the declaratory judgment context.

  Next, we will conclude that Atlas indeed had standing to sue Biowest. And finally,

  we will consider and dispose of Biowest’s sole argument in response to Atlas’s

  standing.

                                               1

         “Article III of the Constitution limits the jurisdiction of federal courts to

  ‘Cases’ and ‘Controversies.’” Susan B. Anthony List v. Driehaus, 573 U.S. 149, 157

  (2014) (quoting U.S. Const. art. III, § 2). The doctrine of standing works by

  “identify[ing] those disputes which are appropriately resolved through the judicial

  process,” and in doing so, assures that federal courts only hear cases consistent with

  the jurisdictional limits articulated in the Constitution. Id. (alteration in original)

  (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992)). Accordingly, the

  Supreme Court has described standing as “the irreducible constitutional minimum,”

                                              29
Appellate Case: 20-1401     Document: 010110751168         Date Filed: 10/11/2022      Page: 30



  and “the core component of standing is an essential and unchanging part of the case-

  or-controversy requirement of Article III.” Lujan, 504 U.S. at 560.

         “To establish Article III standing, a plaintiff must show (1) an ‘injury in fact,’

  (2) a sufficient ‘causal connection between the injury and the conduct complained

  of,’ and (3) a ‘likel[ihood]’ that the injury ‘will be redressed by a favorable

  decision.’” Susan B. Anthony List, 573 U.S. at 157–58 (alteration in original)

  (quoting Lujan, 504 U.S. at 560–61). As to the injury-in-fact requirement, we have

  explained, “[t]o satisfy the first of these three elements, a plaintiff must offer

  something more than the hypothetical possibility of injury. The alleged injury must

  be concrete, particularized, and actual or imminent.” Colorado Outfitters Ass’n v.

  Hickenlooper, 823 F.3d 537, 544 (10th Cir. 2016). And for the second element,

  “there must be a causal connection between the injury and the conduct complained

  of—the injury has to be ‘fairly . . . trace[able] to the challenged action of the

  defendant, and not . . . th[e] result [of] the independent action of some third party not

  before the court.’” Lujan, 504 U.S. at 560 (alterations and omissions in original)

  (quoting Simon v. E. Ky. Welfare Rts. Org., 426 U.S. 26, 41–42 (1976)). Finally, as

  to the redressability prong, “it must be ‘likely,’ as opposed to merely ‘speculative,’

  that the injury will be ‘redressed by a favorable decision.’” Id. at 561 (quoting

  Simon, 426 U.S. at 38, 43).

         “The party invoking federal jurisdiction bears the burden of establishing these

  elements.” Id. And because “they are not mere pleading requirements but rather an

  indispensable part of the plaintiff’s case, each element must be supported in the same

                                              30
Appellate Case: 20-1401     Document: 010110751168        Date Filed: 10/11/2022     Page: 31



  way as any other matter on which the plaintiff bears the burden of proof, i.e., with the

  manner and degree of evidence required at the successive stages of the litigation.”

  Id.

                                              2

        With this broad sketch of what is required to have Article III standing in mind,

  we now turn to the wrinkle presented by this suit: the relationship between Article III

  standing and the state law of standing. As a leading treatise suggests “for the most

  part, there is no question. Standing in federal courts is a matter of federal law.” 13B

  Charles Alan Wright & Arthur R. Miller, FEDERAL PRACTICE AND PROCEDURE §

  3531.14 (3d ed.), Westlaw (database updated June 2022). But this axiom is not

  absolute and does not comprehensively answer the question regarding the source of

  law concerning standing in at least two circumstances where federal courts typically

  apply state substantive law: that is, under diversity jurisdiction, 28 U.S.C. § 1332;

  and, as most relevant here, under supplemental jurisdiction.

        In particular, we and other courts have understood that the relevant state’s law

  of standing should be applied—in addition to federal standing law—in considering

  claims in such settings that are derived from state law. See City of Moore v.

  Atchison, Topeka, & Santa Fe Ry. Co., 699 F.2d 507, 511 (10th Cir. 1983) (“State

  law determines who has standing to challenge the constitutionality of a state statute

  on the ground that it violates a state constitution.”); St. Francis Reg’l Med. Ctr. v.

  Blue Cross & Blue Shield of Kansas, Inc., 49 F.3d 1460, 1465–66 (10th Cir. 1995)

  (concluding that a state claim before the court through supplemental jurisdiction

                                             31
Appellate Case: 20-1401     Document: 010110751168         Date Filed: 10/11/2022         Page: 32



  requires examining “the threshold issue of standing” under state law); see also

  Westborough Mall, Inc. v. City of Cape Girardeau, Mo., 693 F.2d 733, 747–48 (8th

  Cir. 1982) (looking to “Missouri law . . . in order to [determine] standing” to bring a

  state law claim heard through supplemental jurisdiction); cf. Swanson v. Bixler, 750

  F.2d 810, 813 (10th Cir. 1984) (“Whether a complainant is the real party in interest

  under state law is generally resolved by inquiring whether he or she

  has standing under state law.”); cf. also Williams v. Mayor & City Council of

  Baltimore, 289 U.S. 36, 47–48 (1933) (“We have assumed, without deciding, that the

  respondents, though without standing to invoke the protection of the Federal

  Constitution, will be heard to complain of a violation of the Constitution of the state.

  Their standing for that purpose, at least in the state courts, is a question of state

  practice.”); Time Warner Ent. Co., L.P. v. Everest Midwest Licensee, L.L.C., 381

  F.3d 1039, 1044 (10th Cir. 2004) (“State law claims before a federal court on

  supplemental jurisdiction are governed by state law.” (footnote omitted)). “Federal

  concepts of standing developed to regulate enforcement of federal rights do not

  represent any independent interest of the federal courts that justifies disregarding

  state law in this context.” 13B Wright & Miller, supra, § 3531.14.

         However, although state standing rules must be met when courts consider state

  causes of action, “state rules that recognize standing need not be honored if Article

  III requirements are not met.” Id. (emphasis added); see Hutchinson v. Pfeil, 211

  F.3d 515, 523 (10th Cir. 2000) (“‘Standing [under Article III] is, of course, a

  threshold issue in every case before a federal court,’ and diversity claims are no

                                              32
Appellate Case: 20-1401     Document: 010110751168        Date Filed: 10/11/2022     Page: 33



  exception. Thus, the jurisdictional deficiency discussed above in connection with the

  [federal claim] would be equally fatal to the proposed [state claim], which rests on

  the same speculative injury.” (first alteration in original) (citations omitted) (quoting

  Wolfe v. Gilmour Mfg. Co., 143 F.3d 1122, 1126 (8th Cir. 1998))). Therefore,

  because the relief sought by Atlas necessarily turns on a question of state law, we

  must be satisfied that Atlas had standing to bring its claim under both the standing

  doctrine of Colorado and Article III.

        Although “Colorado standing jurisprudence does not duplicate all the features

  of federal standing doctrine,” similar considerations underlie both Colorado and

  federal standing law. City of Greenwood Vill. v. Petitioners for Proposed City of

  Centennial, 3 P.3d 427, 436 n.7 (Colo. 2000); see also Maurer v. Young Life, 779

  P.2d 1317, 1324 n.10 (Colo. 1989) (“Although the federal-court doctrine of standing

  has a different constitutional basis and is not co-extensive with [Colorado’s] standing

  inquiry . . . , we have previously relied on the standing decisions of the United States

  Supreme Court for guidance in construing standing principles generally applicable

  under both the federal and Colorado law of standing.” (citation omitted)). The

  Colorado Supreme Court has noted that “[i]n Colorado, parties to lawsuits benefit

  from a relatively broad definition of standing.” Ainscough v. Owens, 90 P.3d 851,

  855 (Colo. 2004).

         Standing in Colorado requires satisfying two requirements. First, similar to

  federal standing, a plaintiff “must demonstrate that he or she will suffer an ‘injury in

  fact’ from the challenged action,” and “[i]njuries need not be economic in character;

                                             33
Appellate Case: 20-1401     Document: 010110751168        Date Filed: 10/11/2022       Page: 34



  harm to intangible values can satisfy the injury-in-fact requirement.” City of

  Greenwood, 3 P.3d at 437. But unlike federal standing requirements, the Colorado

  Supreme Court has explained that “[o]ur standing doctrine does not require” “an

  injury that is both ‘concrete and particularized,’ on the one hand and ‘actual or

  imminent, not conjectural or hypothetical’ on the other.” Id. at 437 n.8. Second, a

  plaintiff must “demonstrate that the injury he or she has suffered is to a legally

  protected right.” Id. at 437. “This is a question of whether the plaintiff has a claim

  for relief under the constitution, the common law, a statute, or a rule or regulation.”

  Ainscough, 90 P.3d at 856. “A legally protected interest may be tangible or economic

  such as ‘one of property, one arising out of contract, one protected against tortious

  invasions, or one founded on a statute which confers a privilege.’” Id.

  (quoting Wimberly v. Ettenberg, 570 P.2d 535, 537 (Colo. 1977)). And it

  “encompass[es] all rights arising from constitutions, statutes, and case law.” Id.

        “These two considerations provide the framework for determining whether the

  asserted legal basis for a claim—whether constitutional, statutory, or otherwise—can

  properly be understood as granting [the plaintiff] a right to judicial relief” under

  Colorado law. Bd. of Cnty. Comm’rs, La Plata Cnty. v. Bowen/Edwards Assocs.,

  Inc., 830 P.2d 1045, 1052–53 (Colo. 1992) (alteration in original) (quoting O’Bryant

  v. Pub. Utilities Comm’n, 778 P.2d 648, 652 (Colo.1989)). Nevertheless, it is

  important to be aware of the Colorado Supreme Court’s admonition that “[a]lthough

  necessary, the test in Colorado has traditionally been relatively easy to satisfy.”

  Ainscough, 90 P.3d at 856.

                                             34
Appellate Case: 20-1401    Document: 010110751168         Date Filed: 10/11/2022       Page: 35



                                             3

        Under federal and Colorado law, standing must be assessed in the context of

  the claim the plaintiff seeks to bring. The sole claim before us is Atlas’s declaratory

  judgment claim. The federal declaratory judgment statute alone does not provide

  jurisdiction, and, therefore in assessing whether Atlas has standing, we must look to

  the nature of the dispute and to the “character of the threatened action.” Medtronic,

  Inc. v. Mirowski Fam. Ventures, LLC, 571 U.S. 191, 197 (2014) (quoting Pub. Serv.

  Comm’n of Utah v. Wycoff Co., 344 U.S. 237, 248 (1952)). Similarly, the Colorado

  Declaratory Judgment Act creates no rights and is solely remedial. See Romer v.

  Fountain Sanitation Dist., 898 P.2d 37, 41 (Colo. 1995) (“C.R.C.P. 57 establishes

  the procedural mechanism for implementation of the Declaratory Judgment Act.

  C.R.C.P. 57(k) expressly provides that the rule is remedial. The rule neither

  expressly nor by implication expands the interests of parties, governmental or

  private, who seek the benefits of the remedy established thereby.”). Consequently,

  like the federal inquiry, in assessing standing under state law in the declaratory

  judgment context, we look to the nature of the underlying dispute. 5


        5
                 The record reflects some confusion concerning whether the federal
  declaratory judgment statute, see 28 U.S.C. § 2201(a)—as opposed to Colorado’s
  declaratory judgment statute, see Colo. Rev. Stat. § 13-51-105—supplies the proper
  statutory framework for the consideration of Atlas’s claim for relief. Atlas’s
  complaint states that “[t]his lawsuit is an action for declaratory relief pursuant [to]
  Fed. R. Civ. P. 57 . . . .” Aplt.’s App., Vol. II, at 4. Rule 57 says that its “rules
  govern the procedure for obtaining a declaratory judgment” under the federal statute,
  28 U.S.C. § 2201. Fed. R. Civ. P. 57. However, notably, the district court explained
  that “[t]his claim is apparently brought under Colorado’s Uniform Declaratory
  Judgments Law, Colo. Rev. Stat. §§ 13-51-101, et seq., and Colorado Rule of Civil
                                             35
Appellate Case: 20-1401     Document: 010110751168         Date Filed: 10/11/2022     Page: 36




  Procedure 57.” Atlas II, 2019 WL 1200809, at *7. And the district court further
  noted that “[a]s the Biowest Defendants concede, Plaintiff’s First Claim is
  necessarily a state claim ‘since federal ancillary jurisdiction is cited in the Complaint
  by the Plaintiff as the only basis for this Court’s jurisdiction over Plaintiff’s claims.’”
  Id. at *7 n.7. Biowest nevertheless states that the federal declaratory judgment
  standard should govern. Aplt.’s Opening Br. at 28–29; see Aplt.’s Reply. Br. at 10–
  12. Atlas, on the other hand, argues that the Colorado declaratory judgment standard
  should apply. See Aplee.’s Resp. Br. at 33. Ultimately, dispelling this apparent
  confusion is not material to our resolution of this appeal. In particular, this minor
  imbroglio has no impact on the federal jurisdictional questions before us.

         As we have discussed, supra, the district court acted in this case with federal
  subject matter jurisdiction—admittedly, jurisdiction of a somewhat unique type, that
  is, ancillary enforcement jurisdiction, which does not depend on the presence of an
  independent basis for federal jurisdiction in the instant lawsuit and, in fact, may
  involve, as here, entirely state substantive law. Furthermore, as for the standing
  question, the federal and Colorado declaratory judgment statutes, as suggested supra,
  are both strictly procedural—that is, without inherent substantive dimensions. See,
  e.g., Aetna Life Ins. Co. of Hartford, Conn. v. Haworth, 300 U.S. 227, 240 (1937)
  (noting that “the operation of the Declaratory Judgment Act is procedural only”);
  Medtronic, Inc., 571 U.S. at 199 (“We have long considered ‘the operation of the
  Declaratory Judgment Act’ to be only ‘procedural.’” (quoting Aetna Life, 300 U.S. at
  240)); Romer, 898 P.2d at 41. Therefore, irrespective of whether the federal or
  Colorado declaratory judgment statute was the operative one, our focus in the
  standing inquiry would be the same: that is, the substantive dispute underlying the
  declaratory judgment action. In other words, in all events, our focus would remain
  on determining whether Atlas had standing to litigate its substantive state law claims
  under the standing requirements of Colorado and federal law.

          All that said, we observe that because the declaratory judgment statutes are
  strictly procedural, a reasonable argument could be made that Atlas was right to
  reference (albeit indirectly) the federal declaratory judgment statute as the applicable
  one. That is because in an analogous context, where federal courts apply state law,
  the Supreme Court explained that “[u]nder the Erie doctrine, federal courts sitting in
  diversity apply state substantive law and federal procedural law.” Gasperini v. Ctr.
  for Humans., Inc., 518 U.S. 415, 427 (1996); see Utica Lloyd’s of Texas v. Mitchell,
  138 F.3d 208 (5th Cir. 1998) (concluding that a party could not rely on Texas’s
  declaratory judgment act to authorize attorney’s fees in a diversity case because the
  statute is not substantive law). However, because the resolution of this question
  regarding the operative declaratory judgment statute is not ultimately material to our
  resolution of this appeal, we need not (and thus do not) definitively opine on the
  matter.
                                              36
Appellate Case: 20-1401     Document: 010110751168          Date Filed: 10/11/2022   Page: 37



                                               a

         In the declaratory judgment context, the Colorado Supreme Court has

  explained that “[w]hat is required for purposes of satisfying the standing requirement

  is that the plaintiff demonstrate that there is an existing legal controversy that can be

  effectively resolved by a declaratory judgment, and not a mere possibility of a future

  legal dispute over some issue.” Bd. of Cnty. Comm’rs, 830 P.2d at 1053. At least in

  the context of challenging a regulatory scheme, the court has explained that “[t]he

  injury-in-fact element of standing is established when the allegations of the

  complaint, along with any other evidence submitted on the issue of standing,

  establishes that the regulatory scheme threatens to cause injury to the plaintiff’s

  present or imminent activities.” Id. (emphasis added). And, for the legally protected

  interest, the court explained that “[a]n affirmative answer to this question,” “whether

  the plaintiff’s interest emanates from a constitutional, statutory, or judicially created

  rule of law that entitles the plaintiff to some form of judicial relief,” in the

  declaratory judgment context, means “simply that the party seeking judicial relief has

  stated a claim by demonstrating the existence of a legal right or interest which has

  been arguably violated by the conduct of the other party.” Id. (quoting

  O’Bryant, 778 P.2d at 653).

         Under these principles, we conclude that Atlas has standing under Colorado

  law. First, if the stock transfer between Mr. Kutrubes and Biowest is valid, this

  would threaten to cause injury to Atlas. As will be discussed further below, the

  legally effective transfer of the shares to Biowest would hinder Atlas’s ability as a

                                              37
Appellate Case: 20-1401     Document: 010110751168         Date Filed: 10/11/2022     Page: 38



  judgment creditor to collect on its Atlas I judgment, and also the transfer could

  possibly open Atlas, as the stock issuer, to liability for not properly registering the

  transfer. As to the second prong, Atlas has a legally protected interest in determining

  whether the transfer was valid because, at the very least, Atlas has a statutory interest

  under Colorado law in determining whether it has a duty to register the share transfer.

  Therefore, Atlas has standing to sue under Colorado law.

                                              b

         The federal declaratory judgment statute provides that as to “a case of actual

  controversy within its jurisdiction, . . . , any court of the United States, upon the

  filing of an appropriate pleading, may declare the rights and other legal relations of

  any interested party seeking such declaration, whether or not further relief is or could

  be sought.” 28 U.S.C. § 2201(a). Put another way, “federal courts can issue

  declaratory judgments if there is an actual dispute between adverse litigants and if

  there is a substantial likelihood that the favorable federal court decision will bring

  about some change.” Erwin Chemerinsky, CONSTITUTIONAL LAW: PRINCIPLES AND

  POLICIES (2011); id. (“[D]eclaratory judgments exist so that people can know their

  rights in advance.”). 6

         The Supreme Court has made clear that “an appropriate action for declaratory

  relief can be a case or controversy under Article III.” MedImmune, Inc. v.


         6
                “The Declaratory Judgment Act provides that a court ‘may declare the
  rights and other legal relations of any interested party,’ 28 U.S.C. § 2201(a)
  (emphasis added), not that it must do so.” MedImmune, Inc. v. Genentech, Inc., 549
  U.S. 118, 136 (2007) (second emphasis added). “This text has long been understood
                                              38
Appellate Case: 20-1401     Document: 010110751168        Date Filed: 10/11/2022     Page: 39



  Genentech, Inc., 549 U.S. 118, 126 (2007) (citing Nashville, C. & St. L. Ry. v.

  Wallace, 288 U.S. 249 (1933)). Although predating the modern standing

  formulation, the Supreme Court in Aetna Life Insurance Co. of Hartford, Connecticut

  v. Haworth, 300 U.S. 227 (1937), generally explained what type of cases are

  appropriately within a federal court’s declaratory judgment power. Specifically, the

  Court made clear that “[w]here there is such a concrete case admitting of an

  immediate and definitive determination of the legal rights of the parties in an

  adversary proceeding upon the facts alleged, the judicial function may be

  appropriately exercised[,] although the adjudication of the rights of the litigants may

  not require the award of process or the payment of damages.” Id. at 241.

        More recently, although recognizing that “Aetna and the cases following it do

  not draw the brightest of lines between those declaratory-judgment actions that

  satisfy the case-or-controversy requirement and those that do not,” the Court

  explained, “[o]ur decisions have required that the dispute be ‘definite and concrete,

  touching the legal relations of parties having adverse legal interests’; and that it be

  ‘real and substantial’ and ‘admi[t] of specific relief through a decree of a conclusive


  ‘to confer on federal courts unique and substantial discretion in deciding whether to
  declare the rights of litigants.’” Id. (quoting Wilton v. Seven Falls Co., 515 U.S. 277,
  286 (1995)); accord Cardinal Chem. Co. v. Morton Int’l, Inc., 508 U.S. 83, 95 n.17
  (1993); Brillhart v. Excess Ins. Co. of Am., 316 U.S. 491, 494–496 (1942). The
  Supreme Court has explained that it is “‘consistent with the statute,’ . . . ‘to vest
  district courts with discretion in the first instance, because facts bearing on the
  usefulness of the declaratory judgment remedy, and the fitness of the case for
  resolution, are peculiarly within their grasp.’” MedImmune, 549 U.S. at 136 (quoting
  Wilton, 515 U.S. at 289).

                                             39
Appellate Case: 20-1401     Document: 010110751168        Date Filed: 10/11/2022     Page: 40



  character, as distinguished from an opinion advising what the law would be upon a

  hypothetical state of facts.’” MedImmune, 549 U.S. at 127 (second alteration in

  original) (quoting Aetna Life, 300 U.S. at 240–41); see id. (“Basically, the question in

  each case is whether the facts alleged, under all the circumstances, show that there is

  a substantial controversy, between parties having adverse legal interests, of sufficient

  immediacy and reality to warrant the issuance of a declaratory judgment.” (quoting

  Maryland Cas. Co. v. Pac. Coal & Oil Co., 312 U.S. 270, 273 (1941))).

        Applying the declaratory judgment “case and controversy” requirements to the

  Supreme Court’s teachings on standing, we turn to whether Atlas has sufficiently

  alleged it has suffered a sufficient injury-in-fact. Biowest argues there was no

  standing because “Atlas was not a party to the Stock Sales Agreement and

  Assignment between [Mr.] Kutrubes and Biowest . . . and therefore does not have an

  interest in the contract nor standing to bring the claim.” Aplt.’s Opening Br. at 28–

  29 (citation omitted).

        Although Atlas makes clear in its first amended complaint that it seeks

  declaratory judgment to answer the question of whether the transfer of Mr.

  Kutrubes’s shares in Atlas to Biowest is void and of no effect, Aplt.’s App., Vol. II,

  at 16–17, its pleadings are admittedly less clear on what would be the exact injury

  suffered by Atlas if the transfer was not voided. It alludes to the fact it “has not

  received valid instructions to register the purported transfer of [Mr.] Kutrubes’[s]

  Atlas stock to Biowest,” id. at 13, and the transfer, therefore, is “void because it was

  never completed as provided under Article 8 of the [CUCC],” id. at 16. Touching on

                                             40
Appellate Case: 20-1401     Document: 010110751168          Date Filed: 10/11/2022     Page: 41



  the question of injury in a somewhat clearer fashion in the same pleading, Atlas does

  aver that the “[t]ransfer, if completed and not avoided, would render [Mr.] Kutrubes

  insolvent,” and because Mr. Kutrubes “admitted and acknowledged that he would

  become liable in damages to Atlas in [Atlas I],” presumably Atlas would have greater

  difficulty collecting on that judgment than it otherwise would have because Mr.

  Kutrubes would be impoverished following the effective transfer of shares to

  Biowest. Id. at 18. However, to the extent that Atlas’s amended complaint is

  somewhat vague about its purported injury, it is not fatally so. We have explained

  that “[a]t the pleading stage, general factual allegations of injury resulting from the

  defendant’s conduct may suffice.” Kansas Nat. Res. Coal. v. United States Dep’t of

  Interior, 971 F.3d 1222, 1231 (10th Cir. 2020) (quoting Lujan, 504 U.S. at 561).

  And Atlas’s briefing clarifies the exact nature of its injury.

         Specifically, substantially tracking the injuries that the district court identified,

  see Atlas II, 2019 WL 1200809, at *8, Atlas first explains that “[r]esolving whether

  the writ attached [to] the stock or not is related to Atlas’s interests under the writ of

  attachment” and this would require determining “if the stock was transferred, and to

  do that, the court had to decide the declaratory judgment issue.” Aplee.’s Resp. Br.

  at 34, 36. Atlas also points out that “[e]ven a contingent liability qualifies as an

  actual, imminent, and concrete injury sufficient to trigger standing to bring a

  declaratory judgment action.” Id. at 37. Next, Atlas argues that it has an interest as

  the issuer of the stock under Article 8 of the CUCC, and it has a duty to register a

  transfer “only if certain pre-conditions are met.” Id. at 38. So not only would a

                                              41
Appellate Case: 20-1401     Document: 010110751168          Date Filed: 10/11/2022     Page: 42



  declaratory judgment determine whether such conditions have been met, it would

  also relieve Atlas of “conflicting demands placed upon it: compliance with court

  orders and enforcement of the writ of attachment on the one hand, and threats from

  Biowest to litigate on the other.” Id.

         We conclude that Atlas has made a sufficient showing of a cognizable injury.

  Especially with the result of the trial in Atlas I, Atlas has an interest to know whether

  the transfer was legally effective and, as a result, whether the shares could be used to

  satisfy the Atlas I judgment if they remain possessed by Mr. Kutrubes. That is, if Mr.

  Kutrubes validly transferred his shares to Biowest, then Atlas’s ability to collect on

  its judgment in Atlas I against Mr. Kutrubes is significantly impaired. And similarly,

  Atlas has a particularized and specific interest in knowing whether it was required to

  follow the district court’s writ of attachment to turn over the shares to Laramie

  County Sheriff, or if on the other hand, it was required to record the transfer to

  Biowest who, thus, would have control of the shares in question.

         In a roughly analogous context, we have concluded that an insurer could

  pursue a declaratory judgment claim against another insurer to determine their

  relative liability for an insurance claim, because the insurer was “not seeking to

  enforce rights as an insured under the [other insurer’s] policy; it is suing . . . insurer-

  to-insurer. [The insurer] seeks a judicial determination of how its policy interacts

  with the [the other insurer’s] policy.” Philadelphia Indem. Ins. Co. v. Lexington Ins.

  Co., 845 F.3d 1330, 1335 (10th Cir. 2017). And we explained that there was

  standing because “this action is not one to enforce a contract but rather seeks a

                                              42
Appellate Case: 20-1401     Document: 010110751168         Date Filed: 10/11/2022       Page: 43



  declaration of the relative rights and duties of [the insurers].” Id. at 1336 (alteration

  in original) (quoting United Servs. Auto. Ass’n v. Royal-Globe Ins. Co., 511 F.2d

  1094, 1096 (10th Cir. 1975)). As we explain further below, the standing

  determination of Philadelphia Indemnity belies the notion that Biowest advances—

  that is, the idea that just because Atlas has no direct interest in the contractual

  arrangement between Mr. Kutrubes and Biowest for the share transfer, that it lacks

  standing to seek a declaration regarding its relative rights regarding this arrangement.

         It is true that Atlas’s interest in determining whether the share transfer was

  valid has not yet resulted in an injury. However, we do not deem this to be a material

  impediment to a plaintiff possessing Article III standing. We “have recognized that

  contingent liability may present an injury in fact.” Protocols, LLC v. Leavitt, 549

  F.3d 1294, 1299 (10th Cir. 2008); see id. at 1300 (noting that the Supreme Court

  found New York had standing to challenge the line-item veto because the President’s

  veto “reviv[ed] . . . a substantial contingent liability [which] immediately and directly

  affects the borrowing power, financial strength, and fiscal planning of the [plaintiff]”

  (quoting Clinton v. City of New York, 524 U.S. 417, 431 (1998))).

         Most relevant here was our discussion in Protocols of the Supreme Court’s

  decision in Aetna Life. We highlighted that the Supreme Court has acknowledged

  that a contingent liability can be a basis for Article III standing in the declaratory

  judgment context. See id. at 1300. We observed that the Court had found that the

  complaint “presented a controversy because the parties ‘had taken adverse positions

  with respect to their existing obligations,’” and a declaratory judgment could

                                              43
Appellate Case: 20-1401     Document: 010110751168          Date Filed: 10/11/2022     Page: 44



  “‘definitely and finally adjudicate[ ]’ the rights of the parties.” Id. (alteration in

  original) (quoting Aetna Life, 300 U.S. at 242–43). Accordingly, we reasoned that

  “[b]y holding that Aetna’s contingent liability presented a ‘controversy’ under Article

  III, the Court necessarily held that standing can be predicated on such liability.” Id.

         Similar reasoning leads us to conclude that a declaratory judgment to avoid

  contingent liability would provide the basis here for Article III standing. The

  contingent liability that Atlas seeks to avoid by having the stock transfer declared

  void through a declaratory judgment action “has created an actual and imminent

  injury.” Id. at 1301. Therefore, Atlas satisfies the injury-in-fact element of standing.

                                                   4

         Significantly, Biowest only contests that element—i.e., injury-in-fact. That is

  likely wise. We independently discern with little difficulty no obstacle to standing

  stemming from the other elements. 7 So, we center our remaining discussion on

  explaining why Biowest’s injury-in-fact challenge is without merit.



         7
                  Of course, even absent a specific challenge from Biowest, we must
  independently ensure that the other elements of standing as to Atlas are satisfied.
  And they are. The second element requires that “there must be a causal connection
  between the injury and the conduct complained of—the injury has to be ‘fairly . . .
  trace[able] to the challenged action of the defendant, and not . . . th[e] result [of] the
  independent action of some third party not before the court.’” Lujan, 504 U.S. at 560
  (alterations and omissions in original) (quoting Simon, 426 U.S. at 41–42). We
  previously determined in Philadelphia that where two insurers disputed “their
  relative responsibilities to pay for [a] loss” from a fire that there was a sufficient
  causal relation in the sought-after declaratory relief because their “interests are
  adverse . . . . One insurer or the other will bear the loss or they will share it in some
  manner.” 845 F.3d at 1332, 1335. This is similar to this case because Atlas and
  Biowest’s interest are adverse to one another—that is, determining the validity of the
                                              44
Appellate Case: 20-1401     Document: 010110751168        Date Filed: 10/11/2022     Page: 45



        Biowest argues here, as it did in the district court, that Atlas does not have

  standing because it was not a party to the contract and, therefore, has no legally

  enforceable right. See Aplt.’s Opening Br. at 28–29; Aplt.’s Reply Br. at 9 (“Under

  Colorado law, a non-party or beneficiary to a contract lacks sufficient privity of

  contract and interest to assert a claim on the contract.”); id. at 11 (“Atlas was not a

  party to the Stock Sales Agreement and Assignment between [Mr.] Kutrubes and

  Biowest . . . and therefore does not have an interest in the contract nor standing to

  bring the claim.” (citation omitted)). But these statements reflect a fundamental

  misunderstanding of what this case is about. Atlas does not claim to be a party or

  beneficiary to the contract. Instead, Atlas seeks to determine whether the transfer at

  the core of the contract was valid. The answer to this question determines who



  transfer will necessarily result in one of them being injured. Therefore, Atlas has
  satisfied the traceability prong.

           Furthermore, as to the redressability prong, “it must be ‘likely,’ as opposed to
  merely ‘speculative,’ that the injury will be ‘redressed by a favorable decision.’”
  Lujan, 504 U.S at 561 (quoting Simon, 426 U.S. at 38, 43). Again, Philadelphia
  provides guidance. There, we concluded that “[b]ecause Philadelphia’s injury is
  causally connected to how its policy interacts with [the other insurer’s] policy, a
  judicial determination of the insurers’ respective responsibilities under the policies
  will redress and resolve this dispute.” Philadelphia, 845 F.3d at 1335. Here, this
  prong is satisfied because if the transfer is found to be valid, then Atlas must
  certificate the shares and register the transfer; whereas, if the transfer is void, Atlas
  has no duty to register the transfer and instead may satisfy its Atlas I judgment
  against Mr. Kutrubes (at least in part) through reclaiming the shares.

         Therefore, because Atlas meets the three requirements, Atlas has standing to
  bring this declaratory judgment claim to have the district court determine the
  respective legal rights of both parties in relation to the share transfer.

                                             45
Appellate Case: 20-1401      Document: 010110751168       Date Filed: 10/11/2022     Page: 46



  exactly owns Mr. Kutrubes’s shares and thus whether the writ of attachment actually

  attached to anything. And it also will decide whether the transfer, if valid, required

  Atlas to register the transfer of the shares. Therefore, Atlas does not seek the direct

  benefit of the contract; rather, it seeks to determine whether the contract is valid and

  affects its rights.

         We have concluded, in the declaratory judgment context, that a plaintiff that is

  neither a party to, nor third-party beneficiary of, a defendant’s contract nevertheless

  has standing to seek a declaratory judgment regarding the contract. In this regard,

  recall that, in Philadelphia, we determined that one insurance company had standing

  to sue even though it was not a party to or third-party beneficiary of the disputed

  contract because “[i]ts alleged injury is financial, definite, and concrete” and its

  “interests [were] adverse” to the opposing party where “[o]ne insurer or the other

  [would] bear the loss or they [would] share it in some manner.” 845 F.3d at 1335.

  As discussed above, the validity of the contract directly affects Atlas’s rights, and,

  therefore, Biowest’s argument that Atlas may not challenge the validity of a contract

  that it was not party to is unavailing.

                                               ***

         Therefore, we conclude that Atlas has standing to bring this declaratory

  judgment claim to have the district court determine the respective legal rights of both

  parties in relation to the share transfer.




                                               46
Appellate Case: 20-1401     Document: 010110751168        Date Filed: 10/11/2022     Page: 47



                                              C

        We next turn to the merits of this case and thus whether the transfer between

  Mr. Kutrubes and Biowest was valid under Colorado law. We begin by first detailing

  what Colorado law requires for a stock transfer to be valid. We next turn to the

  merits of the district court’s decision. And finally, we consider three of Biowest’s

  arguments that the district court erred in concluding that the transfer was invalid.

                                              1

        The Colorado Supreme Court has made clear that “[t]itle to corporate stock in

  Colorado can only be transferred as provided by statute.” Quandary Land Dev. Co.

  v. Porter, 408 P.2d 978, 981 (Colo. 1965). It further explained that “[t]he statutory

  methods are exclusive and any attempt or desire to convey stock by other means

  merely results in a naked promise to transfer ownership in the future.” Id.; see

  Mortg. Invs. II, 93 P.3d at 560 (affirming trial court’s conclusion that individual who

  purportedly purchased shares of the defendant corporation but failed to obtain stock

  certificates “did not acquire ownership” of the property because he “did not comply

  with Article 8”).

        Article 8 of the CUCC governs the transfer of shares in a corporation. See

  Colo. Rev. Stat. §§ 4-8-101, et seq.; see also Mortg. Invs. Corp. v. Battle Mountain

  Corp. (Mortg. Invs. I), 70 P.3d 1176, 1187 (Colo. 2003) (concluding that Article 8

  “governs acquisition of legal ownership of certificated shares of a corporation and

  generally requires that a purchaser receive the security certificate or certified stock of

  the corporation”). Most relevant here, “[a] person acquires a security or an interest

                                             47
Appellate Case: 20-1401     Document: 010110751168          Date Filed: 10/11/2022     Page: 48



  therein, under this article, if . . . [t]he person is a purchaser to whom a security is

  delivered pursuant to section 4-8-301.” 8 § 4-8-104(a)(1) (emphasis added). The

  Comment to § 4-8-301 explains that “[d]elivery is used in Article 8 to describe the

  formal steps necessary for a purchaser to acquire a direct interest in a security.” § 4-

  8-301 cmt. (emphasis added).

         Because Mr. Kutrubes’s shares were uncertificated, 9 Article 8 contemplates

  two ways that delivery could occur. First, “[d]elivery of an uncertificated security to

  a purchaser occurs when . . . [t]he issuer registers the purchaser as the registered

  owner, upon original issue or registration of transfer.” § 4-8-301(b)(1). Or when

  “[a]nother person, other than a securities intermediary, either becomes the registered


         8
                Section 4-8-104 also contemplates acquiring a security by acquiring a
  security entitlement. § 4-8-104(a)(2). But because this case is about whether Mr.
  Kutrubes validly transferred the security itself, acquiring a security entitlement is not
  implicated here.
         9
                 Atlas also argues in the alternative that the stock certificates could be
  deemed certificated because “Atlas’s bylaws specified the shares were to be
  certificated.” Aplee.’s Resp. Br. at 47. The district court, however, rejected this
  argument. See Atlas II, 474 F. Supp. 3d at 1193. In doing so, the court offered the
  following reasoning: “Atlas admits that it created stock certificates for [Mr.]
  Kutrubes’s shares only after the Purported Transfer took place. Therefore, [Mr.]
  Kutrubes’s shares were not represented by a certificate at the time of the Purported
  Transfer. Accordingly, they were uncertificated securities under the [C]UCC.” Id.
  Atlas fails to show why the district court erred in concluding that the shares were in
  fact uncertificated. “‘Certificated security’ means a security that is represented by a
  certificate.” § 4-8-102(a)(4). Atlas does not point to any authority supporting the
  proposition that the mere statement in a company’s bylaws that shares should be
  certificated means that the shares “were represented by a certificate,” even if, as here,
  no share certificates were printed at the time of the alleged transfer. Therefore,
  absent authority to support it, Atlas’s alternative ground for supporting the district
  court’s judgment is not sufficiently firm for us to rely on it, and we do not do so.

                                              48
Appellate Case: 20-1401     Document: 010110751168        Date Filed: 10/11/2022      Page: 49



  owner of the uncertificated security on behalf of the purchaser or, having previously

  become the registered owner, acknowledges that it holds for the purchaser.” § 4-8-

  301(b)(2).

                                               2

        Mr. Kutrubes’s attempted transfer of his shares to Biowest did not constitute a

  delivery of uncertificated securities under § 4-8-301. First, in the instant action,

  neither party disputes that Atlas is the issuer of Mr. Kutrubes’s stock, and that it did

  not register Biowest as the registered owner. See Aplt.’s App., Vol. III, at 149.

  Thus, the district court correctly concluded the first condition was not met. See id. at

  150. And regarding the second condition, again, Atlas never registered Mr. Kutrubes

  as the owner of the uncertificated securities on behalf of Biowest. Furthermore, Mr.

  Kutrubes did not claim to hold his shares on behalf of Biowest. 10 Accordingly, there

  is no basis for application of the second condition for delivery either. Therefore, Mr.

  Kutrubes’s attempted transfer of his shares to Biowest did not constitute a delivery of

  uncertificated securities under § 4-8-301.

                                               3

        Biowest’s arguments to the contrary are unavailing. We explain why in the

  following order. First, we will consider Biowest’s argument that common law



        10
               Mr. Kutrubes own actions further negate such an idea, and further
  undermine the assertion that the assignment to Biowest was final and irrevocable.
  Recall that more than one year after the purported transfer, on June 18, 2019, Mr.
  Kutrubes held himself out as the owner of the shares in his “Request for Inspection and
  Copying of Corporate Records.” Aplt.’s App., Vol. II, at 252–53.
                                               49
Appellate Case: 20-1401      Document: 010110751168       Date Filed: 10/11/2022      Page: 50



  doctrines of property supersede Article 8. Next, we will examine whether Atlas

  violated its duty to register the transfer. Finally, we consider whether the doctrine of

  equitable transfer applies.

                                              a

         First, Biowest’s argument that it owns the shares regardless of whether the

  alleged transfer complied with Article 8 fails. Biowest argues that “the District Court

  confuses the distinction between ownership of stock in a corporation and the

  subsequent registration of stock on the corporate records of the issuer.” Aplt.’s

  Opening Br. at 31; see id. (“By analogy, the Article 8 process of registration and

  delivery of stock occurs after a sale of shares and is akin to recording a real estate

  deed after a property has been purchased.”). In line with this argument, Biowest

  contends that the district court incorrectly applied the law of “basic ownership of

  property” when it looked to Article 8 because “a present and irrevocable assignment

  of [Mr. Kutrubes’s] interest in the Shares to Biowest, prior to those Shares being

  certificated (after the fact) by Atlas, governs their ownership.” Id. at 33–34; see

  Aplt.’s Reply Br. at 13 (“The assignment constituted a final transfer of [Mr.]

  Kutrubes’s 7% ownership interest in Atlas to Biowest.”); id. (“By its plain language,

  execution of an irrevocable assignment of interest is sufficient when there are no

  actual stock certificates.”).

         Yet in making this argument, Biowest does little to engage with the reality

  that Article 8 governs the transfer of ownership; instead Biowest only musters

  arguments about evidence of ownership of shares. In this regard, Biowest quotes

                                             50
Appellate Case: 20-1401     Document: 010110751168         Date Filed: 10/11/2022      Page: 51



  several more-than-a-hundred-year-old Colorado and non-Colorado cases about stock

  certificates not being dispositive of ownership. See Aplt.’s Opening Br. at 33 (“[A]

  ‘certificate [of stock] was not necessary to complete ownership. . . . The fact of

  ownership may be inferred from other facts, in the absence of a certificate.’” (second

  alteration in original) (quoting Mountain Waterworks Const. Co. v. Holme, 113 P.

  501, 506–07 (Colo. 1911) (internal citations omitted))); id. (“The certificate is not the

  subject of ownership, but is simply an evidence of ownership.” (quoting Marshall v.

  Marshall, 53 P. 617, 619 (Colo. Ct. App. 1898))). Not only do the Colorado cases

  pre-date Colorado’s acceptance of the current CUCC by almost a hundred years, see

  id. at 35, they also illustrate Biowest’s attempt to sidestep the dispositive issue in the

  assessment of who owns the shares: that is, whether the transfer of ownership from

  Mr. Kutrubes complied with the CUCC’s transfer requirements. Although Biowest

  does argue that the “[r]evised Article 8 deals with the settlement of securities trades,

  not the trades or contracts for purchases of securities themselves,” id. at 36, it points

  to no authority that anything other than Article 8 governs the transfer of ownership in

  this case.

         As mentioned above, Colorado caselaw and the CUCC itself make clear that

  the requirements of transfer are not some mere formality but instead are necessary

  requirements for an interest in stock to transfer. Specifically, the Colorado Supreme

  Court has made clear that “[t]itle to corporate stock in Colorado can only be

  transferred as provided by statute,” and “[t]he statutory methods are exclusive and

  any attempt or desire to convey stock by other means merely results in a naked

                                              51
Appellate Case: 20-1401     Document: 010110751168         Date Filed: 10/11/2022       Page: 52



  promise to transfer ownership in the future.” Quandary Land Dev., 408 P.2d at 981.

  And the CUCC states that “[a] person acquires a security or an interest therein, under

  this article, if . . . [t]he person is a purchaser to whom a security is delivered pursuant

  to section 4-8-301.” § 4-8-104(a)(1). The Comment to § 4-8-301 explains that

  “[d]elivery is used in Article 8 to describe the formal steps necessary for a purchaser

  to acquire a direct interest in a security.” § 4-8-301 cmt. (emphasis added).

         Biowest’s attempt to distinguish authority that the district court relied on also

  fails. Biowest argues that the district court erred in relying on Mortgage Investments

  I, 70 P.3d 1176, and Mortgage Investments II, 93 P.3d 557, because in those

  decisions “the party seeking to establish ownership of the stock in question never

  received books and records necessary to prove he was the owner of uncertificated

  shares” and “evidence was presented there at trial that the corporation’s shares were

  indeed certificated, therefore requiring the application of [C]UCC Article 8 standards

  with respect to transfer and delivery of certificated shares.” Aplt.’s Opening Br. at

  31–32. But the fact that Mortgage Investments Corporation’s purported owner never

  received the documentation to show he was the owner of the uncertificated shares,

  which turned out to be certificated and subject to Article 8’s provisions for that class

  of shares, does not mean the district court erred in concluding that Article 8 governs

  the transfer here of uncertificated shares.

         In sum, Biowest’s reliance on common law principles of property and its

  attempt to distinguish the authority that the district court relied on both fail to



                                                52
Appellate Case: 20-1401     Document: 010110751168        Date Filed: 10/11/2022     Page: 53



  demonstrate that the Article 8 ownership-transfer principles do not govern this stock

  transfer.

                                              b

         Putting aside its contention that “the District Court’s order erroneously

  conflated the concept of ownership of stock with registration of shares,” Biowest also

  argues that the district court erred in concluding the “[s]hares were not registered to

  Biowest as a basis for its ruling that [C]UCC Article 8 was not complied with.” Id. at

  38. This was error by the court, argues Biowest, because, pursuant to Colo. Rev.

  Stat. § 4-8-401, Atlas had a duty to register the shares to Biowest after “[Mr.]

  Kutrubes’s attorney notified Atlas of the sale, and provided Atlas with a copy of the

  Assignment executed by his client.” Aplt.’s Opening Br. at 39. Further, Biowest

  argues the district court incorrectly concluded that neither of these communications

  was sufficient because they did not come from an “appropriate person under Colo.

  Rev. Stat. § 4-8-107(a), which is the ‘the registered owner of an uncertificated

  security.’” Id. at 41. Specifically, it explains that this conclusion ignores “another

  basic premise of law – that an attorney is the agent of his client.” Id.

         However, as Atlas points out, see Aplee.’s Resp. Br. at 51, a duty to register a

  transfer occurs only “if certain preconditions exist. If any of the preconditions do not

  exist, there is no duty to register transfer.” Colo. Rev. Stat. Ann. § 4-8-401 cmt.

  Among these conditions is that “[t]he . . . instruction is made by the appropriate

  person or by an agent who has actual authority to act on behalf of the appropriate



                                             53
Appellate Case: 20-1401     Document: 010110751168        Date Filed: 10/11/2022    Page: 54



  person,” § 4-8-401(a)(2)—which is defined as “the registered owner of an

  uncertificated security,” § 4-8-107(a)(2).

         The communications made by Mr. Kutrubes’s attorney and Biowest’s attorney

  did not make the correct request and did not come from the correct person

  respectively. First, the communication from Mr. Kutrubes’s attorney simply states

  that Mr. Kutrubes “transferred [his] stock to a third party, Biowest, LLC” and

  attached a copy of the “Transfer and Conveyance of Common Stock.” Aplt.’s App.,

  Vol. II, at 131–33 (Letter Re: Atlas Biologicals, Inc.—Stock Transfer, dated Apr. 5,

  2018). Nowhere does this letter state that Mr. Kutrubes requests that Atlas register

  the transfer.

         And an attached form titled “Irrevocable Stock Transfer Power” leaves blank a

  line for “[t]he undersigned does hereby irrevocably constitute and appoint . . . an

  attorney to transfer the said stock on the books of the within named Company . . . .”

  Id. at 134. And, therefore, the form did not designate—and, consequently, did not

  allow—Mr. Kutrubes’s attorney to act as his agent who could instruct that the

  transfer be registered, even if the attorney had made the proper instruction. The fact

  that the transfer form was transmitted by Mr. Kutrubes’s attorney does not mean that

  the attorney necessarily had the authority to act as an agent within the contemplation

  of the CUCC. This is because, § 4-8-401(a)(2) requires actual authority from an

  appropriate person. Mr. Kutrubes’s attorney did not demonstrate to Atlas that he had

  the actual authority to order registration of the transfer. If anything, the omission of

  the attorney’s name from the stock transfer form creates the opposite inference. So

                                               54
Appellate Case: 20-1401      Document: 010110751168       Date Filed: 10/11/2022     Page: 55



  even if Mr. Kutrubes’s attorney had uttered the correct instruction for Atlas to

  register the transfer to Biowest, the instruction would not have been supported by

  evidence that the attorney had the actual authority to act as Mr. Kutrubes’s agent in

  issuing it.

         Similarly, although Biowest’s attorney explicitly instructed Atlas “to transfer

  those shares to Biowest on Atlas’s stock ledger,” Aplt.’s App., Vol. II, at 150 (Email

  Re: Atlas Biologicals, Inc., dated Apr. 22, 2018), Biowest was not the registered

  owner of the shares, and no document was attached that made clear that Biowest’s

  attorney could act as Mr. Kutrubes’s agent. Therefore, because neither Mr.

  Kutrubes’s attorney, nor Biowest’s attorney was an appropriate person, Atlas had no

  obligation to register the transfer. 11


         11
                 Atlas also argues that another prerequisite required to trigger its duty to
  register was not satisfied because Biowest was not a protected purchaser. See
  Aplee.’s Resp. Br. at 51. A protected purchaser is “a purchaser of a certificated or
  uncertificated security, or of an interest therein, who: (1) Gives value; (2) Does not
  have notice of any adverse claim to the security; and (3) Obtains control of the
  certificated or uncertificated security.” § 4-8-303(a). Although Atlas raises
  reasonable arguments for the first two elements, Aplee.’s Resp. Br. at 52–54, we
  need not speak definitively to them, because there is no question that Biowest has not
  satisfied the third prong. Section 4-8-106 defines “control” of uncertificated
  securities as “(1) The uncertificated security is delivered to the purchaser; or (2) The
  issuer has agreed that it will comply with instructions originated by the purchaser
  without further consent by the registered owner.” § 4-8-106(c). As discussed above,
  “delivery” of the uncertificated stock did not, and has not, occurred. And Atlas did
  not agree to comply with Biowest’s instructions. Although Biowest contests the first
  two elements—as to which we forgo opining upon—it does not raise any arguments
  that it had control of the shares. See Aplt.’s Reply Br. at 24–26. Therefore, focusing
  on this third element alone, it is clear that Biowest is not a protected purchaser, and,
  thus, Atlas had no duty to register the transfer on the ground that Biowest was a
  protected purchaser.

                                             55
Appellate Case: 20-1401     Document: 010110751168        Date Filed: 10/11/2022     Page: 56



                                              c

        Finally, Biowest argues that the district court erred in concluding that the

  doctrine of equitable transfer did not apply to Mr. Kutrubes’s attempt to transfer his

  shares to Biowest. Aplt.’s Opening Br. at 42–44. “Equitable assignment of corporate

  stock, where there is a transfer of stock even though there is some technical defect in

  the mode of transfer, is recognized in Colorado.” Mortg. Invs. II, 93 P.3d at 560.

  However, “equitable title claims are recognized in Colorado only where the rights of

  third parties would not be affected.” Id.; cf. id. (“Mortgage Investments was the

  holder of a deed of trust granted by BMC [i.e., Battle Mountain Corporation]. Its

  rights would be affected by the sale of the corpus of BMC to Tucker, who then

  changed the name of the corporation and conveyed and encumbered the property

  subject to the deed of trust.”); cf. also Sky Harbor, Inc. v. Jenner, 435 P.2d 894, 897

  (Colo. 1968) (ruling that a judgment lien creditor has priority over a person who

  holds only an equitable interest in the property).

        At the outset, we conclude that the equitable transfer doctrine is not applicable

  here because this case is between a transferee (i.e., Biowest) and a third party (i.e.,

  Atlas). The Colorado Supreme Court has explained “a party may not assert equitable

  title in a dispute between a transferee and a third party.” Mortg. Invs. I, 70 P.3d at

  1187; see Arfsten v. Higby, 372 P.2d 166, 168 (Colo. 1962) (recognizing “equitable

  titles where rights of third parties are not present”). As Atlas has underscored, the

  cases where Colorado courts have applied the equitable title doctrine have concerned

  claims between the transferor and transferee, see Aplee.’s Resp. Br. at 55, and those

                                             56
Appellate Case: 20-1401     Document: 010110751168         Date Filed: 10/11/2022     Page: 57



  cases make clear that third parties were not involved, see Arfsten, 372 P.2d at 168

  (“Majority stockholders and corporate officers are not third parties within the

  protective coverage of the Uniform Stock Transfer Act.”). Therefore, application of

  the equitable transfer doctrine is not appropriate in disputes, like this one, that are not

  between the transferor and transferee.

         Furthermore, in light of the preceding discussion, there should be no doubt that

  Atlas’s rights would be detrimentally affected both as a judgment creditor and as the

  issuer of the shares. Biowest’s only argument to the contrary is that “the transfer of

  ownership of the Shares from [Mr.] Kutrubes to Biowest occurred upon [Mr.]

  Kutrubes’s execution of the Assignment, which was prior to Atlas seeking a pre-

  judgment attachment (which it obtained without notifying Biowest of the proceedings

  thereby precluding Biowest any opportunity to challenge the attachment).” Aplt.’s

  Opening Br. at 44. However, Biowest’s argument assumes a valid transfer of the

  shares that, as we discussed, finds no foundation in the controlling statute, Article 8.

  Moreover, Biowest points to no authority that supports its suggestion that it

  matters—for purposes of applying the equitable transfer doctrine—whether Atlas, as

  a holder of third-party interests, secured the writ of attachment shortly before or after

  the ostensible transfer of the shares to Biowest. Accordingly, based on the foregoing,

  we conclude that this is not a suitable case for application of the equitable transfer

  doctrine and accordingly, Biowest’s reliance on it is unavailing.

                                             ***



                                              57
Appellate Case: 20-1401    Document: 010110751168        Date Filed: 10/11/2022   Page: 58



        In sum, Mr. Kutrubes’s stock transfer was legally invalid. Therefore, Atlas’s

  writ of attachment was effective in attaching his shares.

                                            IV

        For these reasons, we AFFIRM the district court’s grant of summary judgment

  on Atlas’s declaratory judgment claim.




                                            58